Exhibit 10.1
 
 




DEBT EXCHANGE AGREEMENT
BY AND AMONG
ROYALE ENERGY HOLDINGS, INC.
ROYALE ENERGY, INC.
AND
THE HOLDERS
OF
CERTAIN SUBORDINATED PROMISSORY NOTES
ISSUED BETWEEN JUNE 6, 2016 AND AUGUST 22, 2016
BY
MATRIX OIL MANAGEMENT CORPORATION
AND CERTAIN AFFILIATES


[                              ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
ARTICLE I DEFINITIONS 
1
ARTICLE II AGREEMENT FOR EXCHANGE; CLOSING 
15
Section 2.01
Exchange of MI LP Interests for the Exchange Consideration
15
Section 2.02
Payment of Exchange Consideration
15
Section 2.03
No Fractional Shares
15
Section 2.04
Non-Survival of Representations and Warranties
16
ARTICLE III ESCROW; CLOSING 
16
Section 3.01
Escrow Closing
16
Section 3.02
Delivery of Notes
16
Section 3.03
Exchange Closing
16
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE HOLDERS 
17
Section 4.01
No Conflicts under Governing Documents; Consents
17
Section 4.05
No Conflict with Certain Other Borrower Indebtedness
18
Section 4.11
No Other Representations or Warranties
19
ARTICLE V REPRESENTATIONS AND WARRANTIES OF ROYALE AND THE PARENT
20
Section 5.01
Organization and Qualification of the Royale Parties
20
Section 5.02
Authority; Board Approval
20
Section 5.03
No Conflicts; Consents
21
Section 5.04
Capitalization
22
Section 5.05
No Prior Operations; No Subsidiaries
23
Section 5.06
SEC Reports; Financial Statements
23
Section 5.07
Undisclosed Liabilities
24
Section 5.08
Absence of Certain Changes, Events and Conditions
24
Section 5.09
Royale Material Contracts
24
Section 5.10
Properties and Assets
25
Section 5.11
Intellectual Property
27
Section 5.12
Insurance
28
Section 5.13
Legal Proceedings; Governmental Orders
28
Section 5.14
Compliance With Laws; Permits
29
Section 5.15
Environmental Laws
29
Section 5.16
Employee Benefit Matters
29
Section 5.17
Employment Matters
32
Section 5.18
Taxes
33
Section 5.19
Books and Records
35
Section 5.20
Related Party Transactions
35

 
i

--------------------------------------------------------------------------------

Section 5.21
Brokers
35
Section 5.22
Legal Proceedings
35
Section 5.23
Registration Statement
35
Section 5.24
Opinion of Financial Advisor
36
Section 5.25
No Other Representations or Warranties
36
ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS OF PARENT, ROYALE AND THE HOLDERS 
36
Section 6.01
Conduct of Business Prior to the Closing
36
Section 6.02
Registration Statement; Approval by Royale’s Stockholders
38
Section 6.03
Approval of the Holders
39
Section 6.04
Approval of the Borrowers
39
Section 6.05
Certain Pre-Merger Actions of Royale Parties
40
Section 6.06
Notice of Certain Events
40
Section 6.07
Public Announcements
40
Section 6.08
Governmental Approvals and Consents
41
Section 6.09
Closing Conditions
42
Section 6.10
Subsequent Filings
42
Section 6.11
Stockholder Litigation
42
Section 6.12
Listing on National Securities Exchange
42
Section 6.13
Further Assurances
42
Section 6.14
Certain Tax Matters
43
Section 6.15
Matrix Senior Indebtedness
44
Section 6.16
Consents to Matrix Merger and Other Exchanges
44
Section 6.17
Holder Indebtedness and Receivables
44
ARTICLE VII RESERVED 
44
ARTICLE VIII CONDITIONS TO CLOSING 
44
Section 8.01
Conditions to Obligations of All Parties
45
Section 8.02
Conditions to Obligations of Royale and Parent
46
Section 8.03
Conditions to Obligations of Holders
47
Section 8.04
Closing Deliverables
49
ARTICLE IX TERMINATION 
51
Section 9.01
Termination
51
Section 9.02
Effect of Termination
52
ARTICLE X MISCELLANEOUS 
52
Section 10.01
Expenses
52
Section 10.02
Notices
53
Section 10.03
Interpretation
53

 
ii

--------------------------------------------------------------------------------

Section 10.04
Headings
54
Section 10.05
Severability
54
Section 10.06
Entire Agreement
54
Section 10.07
Successors and Assigns
54
Section 10.08
Amendment and Modification; Waiver
54
Section 10.09
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
55
Section 10.10
Specific Performance
55
Section 10.11
Counterparts
55



Exhibits


Exhibit A Exchange Consideration
Exhibit B Escrow Agreement
Exhibit C Letter of Transmittal from Holders
Exhibit D Form of Section 351 Plan of Merger and Exchange


iii

--------------------------------------------------------------------------------

DEBT EXCHANGE AGREEMENT
This DEBT EXCHANGE AGREEMENT (this “Agreement”) made effective as of [   ], by
and among ROYALE ENERGY, INC., a California corporation (“Royale”), ROYALE
ENERGY HOLDINGS, INC., a Delaware corporation (the “Parent”), and EACH OF THE
UNDERSIGNED PERSONS (the “Holders”), who, collectively, are all of the holders
of approximately $20,124,000.00 in aggregate principal amount of certain
subordinated promissory notes (the “Notes”) jointly issued between June 6, 2016
and August 22, 2016, by the following entities as borrowers (collectively, the
“Borrowers”):  Matrix Oil Management Corporation, a California corporation
(“Matrix”), Matrix Oil Corporation, a California corporation (“Matrix
Operator”), Matrix Investments L.P., a California Limited Partnership (“Matrix
Investments”), Matrix Las Cienegas Limited Partnership, a California limited
partnership (“Matrix Las Cienegas”), Matrix Pipeline L.P., a California limited
partnership, Matrix Royalty, LP, a Texas limited partnership, and Matrix Permian
Investments, LP, a Texas limited partnership (“Matrix Permian”).  Defined terms
used herein have the respective meanings set forth in ARTICLE I.
WHEREAS, Parent and the Holders desire to provide for the transfer by the
Holders to Parent of all of the Notes in exchange for shares of Parent’s Series
B 3.5% Convertible Preferred Stock (“Series B Preferred Stock”) (the
“Exchange”);
WHEREAS, the parties to the Exchange desire to conclude the Exchange
concurrently with and conditioned upon successful completion of certain other
exchange transactions as well as successful completion of the merger of Matrix
Merger Sub, Inc., a California corporation and a direct, wholly-owned Subsidiary
of Parent (“Matrix Merger Sub”), with and into Matrix, with Matrix as the
surviving corporation and a wholly-owned subsidiary of Parent (the “Matrix
Merger”);
WHEREAS, the Matrix Merger and the Exchange together with several related
transactions involving the assignment of partnership interests of the Matrix LPs
to Parent in exchange for common stock of Parent (“Parent Common Stock”) are
part of an overall plan that is intended to qualify as exchanges under the
provisions of Section 351 of the Internal Revenue Code of 1986, as amended.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, and intending to be legally bound
hereby, the parties agree as follows:
ARTICLE I
Definitions
The following terms have the meanings specified or referred to in this ARTICLE
I:
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.
1

--------------------------------------------------------------------------------

The term “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Documents” means:
A.
This Agreement;

B.
The Certificate of Designation of Series B Preferred Stock in substantially the
form attached as Exhibit A to the Merger Agreement;

C.
The LP Exchange Agreement with the holders of all limited partnership interests
of Matrix Investments L.P., a California Limited Partnership, in substantially
the form attached as Exhibit B to the Merger Agreement (the “Matrix Investments
LP Exchange Agreement”);

D.
The LP Exchange Agreement with the holders of all limited partnership interests
of Matrix Las Cienegas Limited Partnership, a California limited partnership in
substantially the form attached as Exhibit C to the Merger Agreement (the
“Matrix Las Cienegas LP Exchange Agreement”);

E.
The LP Exchange Agreement with the holders of all limited partnership interests
of Matrix Permian Investments, LP, a Texas limited partnership in substantially
the form attached as Exhibit D to the Merger Agreement (the “Matrix Permian LP
Exchange Agreement”);

F.
The Matrix Operator Stock Exchange Agreements with the holders of all
outstanding common stock of Matrix Oil Corporation, a California corporation in
substantially the form attached as Exhibit E to the Merger Agreement (the
“Matrix Operator Stock Exchange Agreement”);

G.
Employment Agreements between Parent and Jonathan Gregory, Donald Hosmer,
Stephen Hosmer, Johnny Jordan, Joe Paquette and Jay Sheevel, all in a form
reasonably acceptable to Royale and Matrix; and

H.
The Section 351 Plan in substantially the form attached hereto as Exhibit F to
the Merger Agreement.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in California are authorized or required by Law to be
closed for business.
“Capital Stock Consideration” means, collectively, the shares of Parent Common
Stock to be issued as the Royale Merger Consideration, the Matrix Merger
Consideration, the Matrix LP Exchange Consideration and the Matrix Operator
Stock Exchange Consideration and the
2

--------------------------------------------------------------------------------

shares of the Series B Preferred Stock to be issued in connection with the
Exchange Consideration.
 “CCC” means the California Corporations Code.
“Closing” has the meaning set forth in Section 3.03.
“Closing Date” has the meaning set forth in Section 3.03.
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Contributions” has the meaning set forth in Section 6.16.
“Credit Documents” means the Notes and all other documents evidencing the
Indebtedness, including the Subordination Agreement by and among the Matrix,
Matrix Operator and the Matrix LPs, the Holders, and Arena Limited SPV, LLC, and
the documents transferring title to the Notes or the other Credit Documents.
“Note Indebtedness” means all obligations of the Borrowers owed to the Holders
under the Notes and the other Credit Documents.
 “Debt Exchange” means the exchange of approximately $20,124,000.00 aggregate
principal amount of subordinated promissory notes issued by Matrix, Matrix
Operator and the Matrix LPs by the holders thereof for shares of the Parent’s
Series B Preferred Stock pursuant to terms of certain definitive exchange
agreements providing for execution of such exchange concurrently with
consummation of the Mergers.
“DGCL” means the Delaware General Corporation Law, as amended from time to time.
“Disclosure Schedules” means the Disclosure Schedules delivered by Matrix and
Royale concurrently with the execution and delivery of this Agreement.
“DWI Business” means the business of Royale in connection with the sale of
working interests by Royale in certain Royale Interests in order to finance the
drilling and development costs of such Royale Interests.
“Employee Benefit Plan” is defined in Section 5.16(m)(i).
“Employee Pension Benefit Plan” is defined in Section 5.16(m)(ii).
“Employee Welfare Benefit Plan” is defined in Section 5.16(m) (iii).
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including
3

--------------------------------------------------------------------------------

any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership.
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
“ERISA Affiliate” means, with respect to a Person, all employers (whether or not
incorporated) that would be treated together with such Person or any of its
Affiliates as a “single employer” within the meaning of Section 414 of the IRC.
“Escrow Agent” has the meaning set forth in Section 3.01.
“Escrow Closing” has the meaning set forth in Section 3.01.
“Exchange” has the meaning set forth in first recital of this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Consideration” has the meaning set forth in Section 2.01.
 “Exchanges” means the Exchange and the Other Exchanges. The Exchanges are
related transactions involving the assignment of property to Parent in exchange
for common or preferred stock of Parent as part of an overall plan to capitalize
Parent, and for federal income tax purposes, it is intended that the Mergers and
the Exchanges shall qualify as exchanges under the provisions of Section 351 of
the IRC.
“GAAP” means has the meaning set forth in Section 5.06.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or
4

--------------------------------------------------------------------------------

quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.
“Governing Documents” means, with respect to any business entity, all documents
by which such entity established its legal existence, was authorized to conduct
business in its jurisdiction of organization or which govern its internal
affairs, including, without limitation,  its articles of incorporation, articles
of organization, limited partnership agreement, operating agreement, limited
liability company agreement, bylaws and any other governing document, as
applicable, of such entity.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.
“Holder Representative” means Johnny Jordan.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Hydrocarbons” means oil, natural gas, condensate, liquefied natural gas, NGL
and other liquids or gaseous hydrocarbons or other substances (including
minerals) produced or associated therewith, combinations or constituents thereof
and extractions therefrom.
“Indebtedness” means, with respect to a Person and without duplication, all (a)
indebtedness for borrowed money; (b) obligations for the deferred purchase price
of property or services, (c) long or short-term obligations evidenced by notes,
bonds, debentures or other similar instruments; (d) obligations under any
interest rate, currency swap or other hedging agreement or arrangement; (e)
capital lease obligations; (f) reimbursement obligations under any letter of
credit, banker’s acceptance or similar credit transactions; (g) guarantees made
by such Person on behalf of any third party in respect of obligations of the
kind referred to in the foregoing clauses (a) through (f); and (h) any unpaid
interest, prepayment penalties, premiums, costs and fees that would arise or
become due as a result of the prepayment of any of the obligations referred to
in the foregoing clauses (a) through (g).
“Intellectual Property” means all intellectual property and all rights,
interests and protections that are associated with, similar to, or required for
the exercise of, any of the foregoing, however arising, pursuant to the Laws of
any jurisdiction throughout the world, whether registered or unregistered,
including any and all: (a) trademarks, service marks, trade names, brand names,
logos, trade dress, design rights and other similar designations of source,
sponsorship, association or origin, together with the goodwill connected with
the use of and symbolized by, and all registrations, applications and renewals
for, any of the foregoing; (b)
5

--------------------------------------------------------------------------------

internet domain names, whether or not trademarks, registered in any top-level
domain by any authorized private registrar or Governmental Authority, web
addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and the content found thereon and
related thereto, and URLs; (c) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (d) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models); and (f) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation.
“IRC” means the U.S. Internal Revenue Code of 1986, as amended.
“Knowledge” means, (i) when used with respect to Matrix, the actual or
constructive knowledge of any director or executive officer of Matrix, after
reasonable inquiry with any Person directly reporting to any such director or
executive officer, and (ii) when used with respect to Royale, the actual or
constructive knowledge of any director or executive officer of Royale, after
reasonable inquiry with any Person directly reporting to any such director or
executive officer.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Letter of Intent” has the meaning set forth in Section 9.02(a).
“Letter of Transmittal” has the meaning set forth in Section 8.04
“Liabilities” has the meaning set forth in Section 5.07.
“LP Exchange” means the exchange of all limited partnership interests in the
respective Matrix LPs for shares of common stock of Parent concurrently with the
consummation of the Matrix Merger.
“LP Exchange Agreement” means the applicable agreement and plan of exchange
concerning the exchange of all limited partnership interests of specified Matrix
LP for shares of common stock of Parent concurrently with the consummation of
the Matrix Merger.
“Material Contract” means, with respect to a Person, any of the following:
A.
Any Contract that requires future expenditures by such Person in excess of
$100,000 in any twelve (12) month period, or that provide for payments to such
Person in excess of $100,000;

6

--------------------------------------------------------------------------------

B.
Each Contract for Leased Real Property and each Contract or other right pursuant
to which such Person uses or possesses any Personal Property (other than
Personal Property owned by such Person), in each case that provide for aggregate
payments by or to such Person in excess of $100,000 during any twelve (12) month
period, provided that any such Contracts related to the Matrix Interests (with
respect to Matrix) or the Royale Interests (with respect to Royale) need not be
listed on the applicable Disclosure Schedule;

C.
Each Contract pursuant to which such Person licenses or uses any Intellectual
Property (other than standard licenses for non-custom, commercially available
off-the-shelf software, for which the annual amounts owed by such Person do not
exceed $5,000 individually), in each case that provide for aggregate payments by
such Person in excess of $100,000 during any twelve (12) month period;

D.
Any Contract relating to Indebtedness for borrowed money, any outstanding
reimbursement obligation of such Person with respect to letters of credit,
bankers’ acceptances or similar facilities issued for the account of such Person
or granting a lien on any of such Person’s assets to any Person, in each case in
excess of $100,000, other than (i) accounts receivable and payable, and (ii)
loans to direct or indirect wholly owned Subsidiaries of such Person;

E.
Any Contract creating or guaranteeing any surety bond in favor of such Person or
supporting any of its Contracts or customers, together with a list of each such
outstanding surety bond and the amount thereof, in each case in excess of
$100,000;

F.
Any Contract with any 5% stockholder, director or executive officer of such
Person, or any member of his or her immediate family, or any Affiliate of any of
such Persons, including any Contract providing for the furnishing of services
by, rental of real or personal property from or otherwise requiring payments to
or for the benefit of any such Person;

G.
Any Contract containing any covenant (x) materially limiting the right of such
Person to engage in any line of business, make use of any Intellectual Property
or compete with any Person in any line of business; (y) granting any exclusive
distribution or supply rights; or (z) otherwise restricting, in any material
respect, such Person from freely engaging in the business of selling,
distributing or manufacturing any products or services;

H.
Any Contract granting an option or first refusal, first offer or similar
preferential right to purchase or acquire any of such Person’s assets to any
other Person (other than the purchase of inventory pursuant to customer
contracts entered into in the ordinary course of business consistent with past
practice), in each case that provide for aggregate payments by or to such Person
in excess of $100,000 during any twelve (12) month period;

7

--------------------------------------------------------------------------------

I.
Any Contract pursuant to which payments are required or acceleration of benefits
is required upon a change of control of such Person or similar event, in each
case that provide for aggregate payments by or to such Person in excess of
$100,000 during any twelve (12) month period;

J.
Any Contract that is material to such Person or any of its assets and that
requires the consent or waiver of a third party prior to such Person
consummating the transactions contemplated hereby, in each case that provide for
aggregate payments by or to such Person in excess of $100,000 during any twelve
(12) month period; or

K.
Any Contract that constitutes a partnership or joint venture agreement
(excluding any tax partnership).

“Matrix” has the meaning set forth in the first recital.
 “Matrix Common Stock” means the common stock, no par value per share, of
Matrix, including all shares common stock into which outstanding shares of
Matrix’s preferred stock are convertible and which are issuable upon exercise
outstanding warrants and options to purchase Matrix’s common stock.
 “Matrix Interests” means, with respect to Matrix and its Subsidiaries and the
Matrix LPs (a) direct and indirect interests in and rights with respect to
Hydrocarbons and related properties and assets of any kind and nature, direct or
indirect, including working and leasehold interests and operating rights and
royalties, overriding royalties, production payments, net profit interests,
carried interests, and other non-working interests and non-operating interests
in the oil, gas and mineral fee or leasehold estate; (b) all  rights with
respect to Hydrocarbons or revenues therefrom; (c) all Contracts in connection
therewith and the leasehold estates created thereby and the lands covered by the
Contracts relating to the Hydrocarbons or included in units with which such
Contracts may have been pooled or united; (d) surface interests, fee interests,
reversionary interests, reservations and concessions; (e) all easements, surface
use agreements, rights of way, licenses and permits, in each case, in connection
with leases, the drilling of wells or the processing, storage, disposition,
transportation or sale of Hydrocarbons, (f) all interests in machinery,
equipment (including wells, well equipment and machinery), oil and gas
production, gathering, transmission, treating, processing and storage facilities
(including tanks, tank batteries, pipelines, flow lines, gathering systems and
metering equipment) pumps, water plants, electric plants, gasoline and gas
platforms, processing plans, compressor stations, separation plants, refineries,
testing and monitoring equipment, in each case, in connection with any leases,
the drilling of wells or the production, gathering, processing, storage,
disposition, transportation or sale of Hydrocarbons, and (g) all other interests
of any kind or character associated with, appurtenant to, or necessary for the
operation of any of the foregoing.
“Matrix Investments LP Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
8

--------------------------------------------------------------------------------

“Matrix Las Cienegas LP Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix LP Holders” means the holders of all limited partnership interests of
the Matrix LPs.
“Matrix LPs” means, collectively, Matrix Investments L.P., a California Limited
Partnership, Matrix Las Cienegas Limited Partnership, a California limited
partnership, and Matrix Permian Investments, LP, a Texas limited partnership.
“Matrix LP Interests” means, collectively, all limited partnership interests of
each of the Matrix LPs.
“Matrix Merger” has the meaning set forth in the recitals.
“Matrix Merger Consideration” means the number of shares of Parent Coon Stock
into which Matrix common stock converts in connection with the Matrix Merger
determined in accordance with the Merger Agreement.
“Matrix Merger Effective Time” means the time the Matrix Merger shall become
effective as such certificates of merger have been duly filed with the Secretary
of State of the State of California and the Secretary of State of the State of
Delaware, respectively, or at such later date or time as may be agreed by Matrix
and Royale in writing and specified in the respective certificates of merger in
accordance with the requirements of the CCC and DGCL.
“Matrix Merger Sub” has the meaning set forth in the recitals.
“Matrix Merger Sub Shares” has the meaning set forth in Section 5.04(d).
“Matrix Operator” means Matrix Oil Corporation, a California corporation.
“Matrix Operator Stock Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix Permian LP Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix Pipeline” has the meaning set forth in the preamble.
“Matrix Royalty” has the meaning set forth in the preamble.
“Matrix Senior Indebtedness” has the meaning set forth in Section 6.15.
“Matrix Shares” means shares of capital stock of Matrix Oil Management
Corporation, a California corporation.
“Matrix Stockholder” means a holder of Matrix Common Stock.
“Mergers” means, collectively, the Matrix Merger and the Royale Merger.
9

--------------------------------------------------------------------------------

“Merger Agreement” means the Agreement and Plan of Merger dated as of November
30, 2016, among the Royale Parties and Matrix.
 “Other Exchanges” means the exchange of Parent Common Stock for (i) all limited
partnership interests of Matrix Las Cienegas Limited Partnership pursuant to the
Matrix Las Cienegas LP Exchange Agreement, (ii) all limited partnership
interests of Matrix Permian Investments, LP pursuant to the Matrix Permian LP
Exchange Agreement, (iii) all limited partnership interests of Matrix
Investments L.P. pursuant to the Matrix Investments LP Exchange Agreement, and
(iv) all capital stock of Matrix Operator pursuant to the Matrix Operator Stock
Exchange Agreement. The Other Exchanges are all of the Exchanges other than the
Exchange (which concerns the exchange of all subordinated notes of Matrix,
Matrix Operator and the Matrix LPs for shares of Parent’s Series B Preferred
Stock).
“Other Exchange Interests” means the interests conveyed in the Other Exchanges
for shares of Parent Common Stock including (i) all limited partnership
interests of each of the Matrix LPs, and (ii) all capital stock of Matrix
Operator.
“Other Exchange Approvals” means the Requisite Approvals relating to the
Exchanges other than those required for the Exchange.
“Outside Date” has the meaning set forth in Section 9.01(b)(ii).
“Parent” has the meaning set forth in the preamble.
“Parent Common Stock” has the meaning set forth in the recitals.
“Parent Shares” means shares of capital stock of Royale Energy Holdings, Inc., a
Delaware corporation.
“Parent Stockholder” means a holder of Parent Common Stock or Series B Preferred
Stock.
“Partnership Charter Documents” means the documents by which any Matrix LP and
its respective subsidiaries established their legal existence, were authorized
to conduct business in their jurisdiction of organization or which govern their
internal affairs, including, without limitation, any articles of incorporation,
articles of association, operating agreement, partnership agreement, bylaws or
similar documents.
“Permitted Liens” means (a) statutory liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof), (b) mechanics’, carriers’,
workers’, repairers’ and similar statutory liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof), (c) zoning,
entitlement, building and other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such real property,
(d) covenants, conditions, restrictions, easements and other similar
non-monetary
10

--------------------------------------------------------------------------------

matters of record affecting title to such Person’s owned or leased real
property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (e) any right of way or easement related to public roads
and highways, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (f) liens securing capital lease obligations, equipment
leases or other purchase money Indebtedness, provided that the obligations
secured by such lien are secured only by the property leased or purchased under
such capital lease, equipment lease or purchase money Indebtedness and such
obligations are not increased in amount, (g) liens to operators and
non-operators under joint operating agreements, unitization and pooling
agreements arising in the ordinary course of the business to secure amounts
owing, which amounts are not yet due or are being contested in good faith by
appropriate proceedings, provided that such reserve as may be required by GAAP
shall have been made therefor and that, despite the existence of such reserves,
to the extent that any such liens relate to the Matrix Interests, with respect
to Matrix, or the Royale Interests, with respect to Royale, such liens would not
be reasonably be expected to materially impair the use of, or proceeds derived
from, such Matrix Interests or Royale Interests, as applicable, (h) Production
Burdens, and (i) liens arising under workers’ compensation, unemployment
insurance, social security, retirement and similar legislation.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Plan of Exchange” has the meaning set forth in Section 2.01.
“Production Burden” means all royalty interests, overriding royalty interests,
production payments, net profit interests or other similar interests that
constitute a burden on, and are measure by or are payable out of, the production
of Hydrocarbons or the proceeds realized from the sale or other disposition
thereof.
“Proxy Statement/Prospectus” means the filing with the SEC of Royale’s proxy
statement relating to a special meeting of the Royale shareholders to consider
and vote on this Agreement and the transactions contemplated in the Merger
Agreement.
“Registration Statement” means a registration statement on Form S-4 under the
Securities Act filed by Royale on behalf of Parent, with respect to the
transactions contemplated in the Merger Agreement.
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
“Requisite Approvals” mean, in the case of consummation of the Mergers, receipt
of the Requisite Matrix Vote and the Requisite Royale Vote, and with respect to
the Exchanges, all consents, approvals or waivers required from the Matrix LP
Holders, Matrix Operator Holders,
11

--------------------------------------------------------------------------------

the respective general partners of each Matrix LP and the holders of
subordinated notes of Matrix, Matrix Operator and the Matrix LPs, to consummate
each of the respective Exchanges.
“Requisite Matrix Vote” means adoption of the Merger Agreement by the
affirmative vote or consent of holders of two-thirds of the outstanding shares
of Matrix common stock (“Requisite Matrix Vote”).
“Requisite Royale Vote” has the meaning set forth in Section 5.02(a).
“Right of Way” has the meaning set forth in Section 5.10(b).
“Royale” has the meaning set forth in the preamble.
“Royale Benefit Plans” has the meaning set forth in Section 5.16.
“Royale Charter Documents” means the Governing Documents of each of the Royale
Parties, respectively.
“Royale Common Stock” means the common stock, no par value per share, of Royale,
including all shares of common stock into which outstanding shares of Royale’s
preferred stock are convertible and which are issuable upon exercise outstanding
warrants and options to purchase Royale’s common stock.
“Royale Convertible Notes” has the meaning set forth in Section 8.03(j).
“Royale Financial Statements” has the meaning set forth in Section 5.06.
“Royale Insurance Policies” has the meaning set forth in Section 5.12.
“Royale Intellectual Property” means all Intellectual Property that is owned or
held for use by Royale.
“Royale Interests” means, with respect to Royale and its Subsidiaries (a) direct
and indirect interests in and rights with respect to Hydrocarbons and related
properties and assets of any kind and nature, direct or indirect, including
working and leasehold interests and operating rights and royalties, overriding
royalties, production payments, net profit interests, carried interests, and
other non-working interests and non-operating interests in the oil, gas and
mineral fee or leasehold estate; (b) all rights with respect to Hydrocarbons or
revenues therefrom; (c) all Contracts in connection therewith and the leasehold
estates created thereby and the lands covered by the Contracts relating to the
Hydrocarbons or included in units with which such Contracts may have been pooled
or united; (d) surface interests, fee interests, reversionary interests,
reservations and concessions; (e) all easements, surface use agreements, rights
of way, licenses and permits, in each case, in connection with leases, the
drilling of wells or the processing, storage, disposition, transportation or
sale of Hydrocarbons, (f) all interests in machinery, equipment (including
wells, well equipment and machinery), oil and gas production, gathering,
transmission, treating, processing and storage facilities (including tanks, tank
batteries, pipelines, flow lines, gathering systems and metering equipment)
pumps, water plants, electric plants, gasoline and gas platforms, processing
plans, compressor stations, separation plants, refineries,
12

--------------------------------------------------------------------------------

testing and monitoring equipment, in each case, in connection with any leases,
the drilling of wells or the production, gathering, processing, storage,
disposition, transportation or sale of Hydrocarbons, and (g) all other interests
of any kind or character associated with, appurtenant to, or necessary for the
operation of any of the foregoing.
“Royale IP Registrations” means all Royale Intellectual Property that is subject
to any issuance registration, application or other filing by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.
“Royale Material Adverse Effect” means any event, occurrence, fact, condition or
change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to (i) the business, results of operations,
prospects, condition (financial or otherwise), or assets of  the Royale Parties,
taken as a whole, or (ii) the ability of the Royale Parties to consummate the
transactions contemplated hereby on a timely basis; provided, however, that, for
the purposes of clause (i), a Royale Material Adverse Effect shall not be deemed
to include events, occurrences, facts, conditions or changes arising out of,
relating to or resulting from: (a) changes generally affecting the economy,
financial or securities markets; (b) the announcement of the transactions
contemplated by this Agreement; (c) any outbreak or escalation of war or any act
of terrorism; (d) changes in the price or trading volume of Royale Common Stock;
or (e) general conditions in the industry in which the Royale Parties operate;
provided further, however, that any event, change and effect referred to in
clauses (a), (c) or (d) immediately above shall be taken into account in
determining whether a Royale Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, change or effect
has a disproportionate effect on the Royale Parties, taken as a whole, compared
to other participants in the industries in which Royale Parties conduct their
businesses.
“Royale Merger” means Royale Merger Sub shall be merged with and into Royale
with Royale as the surviving corporation and a wholly-owned Subsidiary of
Parent.
“Royale Merger Consideration” means the number of shares of Parent Common Stock
into which Royale Common Stock converts in connection with the Royale Merger
determined in accordance with the Merger Agreement.
 “Royale Merger Effective Time” means the time the Royale Merger shall become
effective as such certificates of merger have been duly filed with the Secretary
of State of the State of California and the Secretary of State of the State of
Delaware, respectively, or at such later date or time as may be agreed by Matrix
and Royale in writing and specified in the respective certificates of merger in
accordance with the requirements of the CCC and DGCL.
“Royale Merger Sub” means Royale Merger Sub, Inc., a California corporation and
direct, wholly-owned Subsidiary of Parent.
“Royale Merger Sub Shares” has the meaning set forth in Section 5.04(c).
“Royale Parties” means Royale, Parent, Royale Merger Sub, Inc., a California
corporation and a direct, wholly-owned Subsidiary of Parent and Matrix Merger
Sub, Inc., a
13

--------------------------------------------------------------------------------

California corporation and a direct, wholly-owned Subsidiary of Parent, together
with their respective Subsidiaries.
“Royale Preferred Stock” means the Series AA Convertible Preferred Stock of
Royale.
“Royale Shares” means shares of capital stock of Royale Energy, Inc. a
California corporation.
“Royale Stockholder” means a holder of Royale Common Stock or Royale Preferred
Stock.
“Royale Stockholders Meeting” has the meaning set forth in Section 6.02(b).
“SEC” has the meaning set forth in Section 6.02(a).
“SEC Reports” has the meaning set forth in Section 5.06.
“Securities Act” means the Securities Act of 1933, as amended.
“Section 351 Plan” means the Section 351 Plan of Merger and Exchange in the form
attached hereto as Exhibit D.
“Series B Preferred Stock” has the meaning set forth in the recitals.
“Shares” means Royale Shares or Matrix Shares or shares of capital stock of any
Constituent Corporation as the context may require.
“Stockholder” means a Matrix Stockholder, a Royale Stockholder or a Parent
Stockholder, as the context shall require.
“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
14

--------------------------------------------------------------------------------

“Union” has the meaning set forth in Section 5.17(b).
ARTICLE II
Agreement For Exchange; Closing
Section 2.01 Exchange of MI LP Interests for the Exchange Consideration.  The
parties hereto acknowledge that they have received and reviewed (i) the Section
351 Plan of Exchange in the form set forth in Exhibit D (the “Plan of Exchange”)
and (ii) the Proxy Statement/Prospectus.  After such review, and following
consultation with such legal, tax and financial advisors as such party deems
advisable, Parent elects to make the following exchanges with each Holder, and
each Holder elects to make the following exchanges with Parent, as indicated
below, subject to the conditions set forth in this Agreement and concurrently
with the Matrix Merger:
(a) Each Holder shall assign, transfer and deliver to Parent at Closing all
right, title and interest in and to all of the outstanding Notes held by such
Holder, representing the aggregate principal amount of Note Indebtedness set
forth opposite such Holder’s name on Exhibit B attached hereto, in exchange for
the Exchange Consideration (as defined below) to be delivered by Parent to
Holder at Closing; and
(b) In exchange for such Notes, Parent hereby shall issue and deliver to each
Holder at Closing the following consideration (the “Exchange Consideration”): 
(1) the number of shares of Series B Preferred Stock set forth opposite such
Holder’s name on Exhibit B attached hereto, plus (2) the number of shares of
Series B Preferred Stock equal to (A) the amount of accrued and unpaid interest
payable with respect to such Holder’s outstanding Notes immediately prior to
Closing (expressed in US dollars), divided by (B) $10.00.
Section 2.02 Payment of Exchange Consideration.  Parent shall deliver 100% of
the Exchange Consideration payable to each respective Holder against delivery by
such Holder of a Letter of Transmittal together with each original promissory
note and all amendments thereto representing all of such Holder’s Notes (or
appropriate affidavit if such note has been lost, stolen or destroyed),
conveying all of such Holder’s Notes, and all of such Holder’s interest in the
Note Indebtedness, to Parent at Closing.
Section 2.03 No Fractional Shares.  Notwithstanding the foregoing, no fractional
shares of Series B Preferred Stock will be issued pursuant to this Section
2.03.  If any Holder would otherwise be entitled hereunder to receive a
fractional share of Series B Preferred Stock but for this paragraph, then the
aggregate number of shares of Series B Preferred Stock that such Holder is
entitled to receive will be (i) rounded up to the next applicable whole share,
if the aggregate number of fractional shares of Series B Preferred to which a
Holder would otherwise be entitled under this Agreement would be equal to or
greater than one-half (0.5) of one share, or (ii) rounded down to the next
applicable whole share, if the aggregate number of fractional shares of Series B
Preferred Stock to which a Holder would otherwise be entitled under this
Agreement would be less than one-half (0.5) of one share, and such Holder will
not receive cash or any other compensation in lieu of such fractional share of
Series B Preferred Stock.
15

--------------------------------------------------------------------------------

Section 2.04 Non-Survival of Representations and Warranties.  Absent actual
fraud, and any intentional, willful and material breach of any representation or
warranty contained in this Agreement by the Holders or any Royale Party, as
applicable, none of the representations and warranties contained in this
Agreement or in any instrument delivered under this Agreement will survive the
Closing of the Exchange. This Section 2.04 does not limit any covenant of the
parties to this Agreement which, by its terms, contemplates performance after
the Closing of the Exchange.
ARTICLE III
Escrow; Closing
Section 3.01 Escrow Closing.  A closing into Escrow (“Escrow Closing”) will take
place at the offices of Porter Hedges LLP in Houston, Texas, not less than two
business days prior to the date of the special meeting date of shareholders of
Matrix as set forth in the Proxy Statement/Prospectus mailed to Matrix
shareholders in connection with the Matrix Merger, but in no event later than
Outside Date; provided that each of the conditions precedent to the obligations
of the parties to effect the Closing other than completion of the Matrix Merger
are then satisfied or waived by the applicable party. At the Escrow Closing, the
parties will deliver or cause to be delivered into escrow with the escrow agent
(“Escrow Agent”) under the Escrow Agreement set forth in Exhibit B hereto, the
documents described in Section 8.04 below.  The parties may agree in writing on
another date, time or place for the Escrow Closing.
Section 3.02 Delivery of Notes.  Prior to the Closing, the Parent will deliver
to each of the Holders a Letter of Transmittal, in substantially the form
attached hereto as Exhibit C, to be used by each Holder for surrendering to
Parent all such Holder’s Notes in exchange for the right to receive the Exchange
Consideration.  On the Escrow Closing Date, all of the Notes held by each Holder
will be delivered by such Holder to the Escrow Agent in accordance with the
Escrow Agreement for the benefit of the Parent together with properly completed
and executed Letters of Transmittal.
(a) It is agreed that no assignment, transfer or other disposition of record or
beneficial ownership of any of the Notes, or no assignment, transfer or other
disposition of record or beneficial ownership of any interest, principal or
other amount payable thereon, may be made on or after the date hereof other than
as provided herein.
(b) The delivery of the Exchange Consideration to the Holders with respect to
their respective Notes shall be deemed to transfer in full all of such Holder’s
rights, title and interests in and pertaining to the outstanding Notes to the
Parent, including all accrued and unpaid interest thereon, and all other amounts
payable with respect to the Notes; provided, however, that at the Closing,
Matrix Royalty will no longer be a Borrower under the Notes and will owe no
obligations under the Notes.
Section 3.03 Exchange Closing.  Closing of the Exchange (the “Closing”) will
occur concurrently with the Matrix Merger and as soon as practicable after the
special meeting of Matrix shareholders to consider and vote upon the Matrix
Merger (the “Closing Date”); provided that each of the conditions precedent to
the obligations of the parties to effect the Closing are then satisfied or
waived by the applicable party.  The parties may agree in writing on
16

--------------------------------------------------------------------------------

another date, time or place for the Closing.  At the Closing, the parties will
release or cause the Escrow Agent to release the escrowed documents from escrow
to the parties designated to receive such documents under the Escrow Agreement,
and Parent shall pay and deliver the Exchange Consideration to the Holders as
prescribed in this Agreement.
ARTICLE IV
Representations And Warranties Of The Holders
Each Holder separately, and with respect only to his matters and circumstances,
hereby represents and warrants to Royale and the Parent that the following
statements are true and correct.
Section 4.01 No Conflicts under Governing Documents; Consents.  The execution,
delivery and performance by the Holders of this Agreement and the respective
Letters of Transmittal to which they are a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not:
(a) if such Holder is an entity, conflict with or result in a violation or
breach of, or default under, any provision of the Governing Documents of such
Holder;
(b) conflict with or result in a violation or breach of, or default under, any
provision of the Governing Documents of the Borrowers;
(c) conflict with or violate any Applicable Law or any order or decree of any
court or governmental instrumentality applicable to such Holder or any of its
property; or
(d) Require any consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority by or with respect to such
Holder;
(e) except as set forth in Section 4.01 of the Disclosure Schedules, require the
consent of, notice to or other action by any Person under any Contract to which
such Holder is a party.
Section 4.02 Power and Authority; Authorization; Binding Effect.
(a) Such Holder has all necessary power, authority and, if an individual, legal
capacity to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations hereunder in accordance with
the terms of this Agreement.  This Agreement has been duly authorized, executed
and delivered by such Holder and constitutes a legal, valid and binding
obligation of such Holder enforceable against such Holder in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
(b) If such Holder is an entity, it (i) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and charter,
(ii) has all requisite power to execute, deliver and perform this Agreement, and
(iii) the execution, delivery and performance
17

--------------------------------------------------------------------------------

by it of this Agreement have been duly authorized by all necessary action on the
part of the general partners, managers or other governing authority of such
Holder.
Section 4.03 Ownership of the Indebtedness.  Each Holder is the beneficial and
record owner of Notes representing the aggregate principal amount of Note
Indebtedness set forth opposite such Holder’s name on Exhibit A attached hereto
and, upon release of Holder’s Notes and related Letters of Transmittal from
escrow, and the delivery thereof to Parent as provided herein, such Holder shall
have conveyed to Parent good and marketable title to the Notes, and to all
indebtedness represented thereby, free and clear of all Liens.  None of the Note
Indebtedness held by any Holder is subject to any warrant, option, purchase or
other right (contingent or otherwise) to acquire, exchange or otherwise dispose
of such Notes or Note Indebtedness.
Section 4.04 Compliance with Other Obligations of Holders.  The execution,
delivery and performance by each Holder of this Agreement, the exchange of the
Note Indebtedness evidenced by the Notes and the other Credit Documents pursuant
to this Agreement and the consummation of the other transactions contemplated
hereby will not conflict with or result in the breach or termination of,
constitute a default under, result in the creation or attachment of any Lien
under, or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Holder is a party or
by which any Holder or any of its property is bound.
Section 4.05 No Conflict with Certain Other Borrower Indebtedness.  Subject to
receipt of written consent of the agent and lenders under the Matrix Senior
Indebtedness prior to Closing, the transactions contemplated hereby, including,
but not limited to, the assignment and exchange of the Note Indebtedness
evidenced by the Notes and the other Credit Documents, the issuance and delivery
of shares of Series B Preferred Stock each Holder in exchange for such Note
Indebtedness, and the consummation of the other transactions contemplated
hereby, do not constitute an “Event of Default” under the Credit Documents, the
Matrix Senior Indebtedness or any other document or instrument evidencing such
Indebtedness of the Borrowers.
Section 4.06 Consent to Amendments to Other Indebtedness.  Each Holder has
consented, and by execution of this Agreement does hereby consent to all
amendments to the Matrix Senior Indebtedness and any other Indebtedness of
Borrower which are reasonably necessary or advisable to consummate the
transactions contemplated by this Agreement.
Section 4.07 Investment Representations.  Each Holder:
(a) is familiar with transactions of the kind and scope reflected in this
Agreement;
(b) has made its own independent investigation and appraisal of the financial
condition and affairs of Royale, the Parent and its Subsidiaries and has
conducted its own evaluation of the Series B Preferred Stock and the Parent’s
creditworthiness and will continue to do so; and
(c) is exchanging the Note Indebtedness represented by the Notes and the other 
Credit Documents for the Series B Preferred Stock for its own account for
investment purposes and not with a view to the distribution thereof in violation
of applicable securities laws.
18

--------------------------------------------------------------------------------

Section 4.08 Foreign Holders.  If any Holder is not a United States person (as
defined by Section 7701(a)(30) of the IRC ), such Holder hereby represents that
it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to exchange its Notes for shares
of Series B Preferred Stock under Agreement, including:  (i) the legal
requirements within its jurisdiction for the purchase of such shares, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Notes or the Series B Preferred
Stock.  Each Holder’s execution of this Agreement, exchange of Notes for Series
B Preferred Stock and continued beneficial ownership of the shares of Series B
Preferred Stock, will not violate any applicable securities or other laws of
such Holder’s jurisdiction.
Section 4.09 Restrictions on Control Securities.  Each Holder understands that,
although the shares of Series B Preferred Stock to be issued and delivered to
Holder in connection with the Exchange (and the shares of Parent Common Stock
into which such Series B Preferred Stock is convertible) will be registered with
the SEC under the Securities Act pursuant to the Registration Statement which
contains the Proxy Statement/Prospectus, all such securities held by any
director, executive officer or Affiliate of the Parent will be presumptively
characterized as securities held by “controlling persons” of the Parent under
the Securities Act, and as such may be subject to restrictions on resale under
the Securities Act and applicable regulations thereunder.  Each Holder
acknowledges that such shares (if held by a controlling person of the Parent)
must be held indefinitely unless resale thereof is subsequently registered under
the Securities Act or unless an exemption from such registration is available. 
In this connection, such Holder represents that it is familiar with Rule 144
promulgated under the Securities Act as presently in effect, and it understands
the resale limitations imposed thereby on a director, executive officer or
Affiliate of the Parent by the Securities Act and related regulations.  Such
Holder understands that the Parent is under no obligation to register any resale
of the securities sold hereunder.  Such Holder understands that no public market
now exists for any of the Series B Preferred Stock and that a public market may
never exist for such securities.
Section 4.10 Legal Proceedings.  There are no Actions pending or, to the
Holder’s knowledge, threatened by or against such Holder that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement.  No event has occurred or circumstances exist that may give rise
to, or sere as a basis for, any such Action.
Section 4.11 No Other Representations or Warranties  Except for the
representations and warranties of the Holders contained in this ARTICLE IV and
in the Letter of Transmittal submitted by each Holder in connection with the
Exchange, the Holders make no representation or warranty, express or implied, on
behalf of or concerning Matrix, Matrix Operator or any Matrix LP or any of their
affiliates in connection with this Agreement or the transactions contemplated
hereby.
19

--------------------------------------------------------------------------------

ARTICLE V
Representations and Warranties of Royale and the Parent
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Royale and Parent, jointly and severally represent and warrant to the
Holders that the statements contained in this are true and correct as of the
date hereof.
Section 5.01 Organization and Qualification of the Royale Parties.  Each Royale
Party is a corporation duly organized, validly existing and in good standing
under the Laws of its respective state of organization and has the requisite
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Section 5.01 of the Disclosure Schedules sets forth
each jurisdiction in which each Royale Party is licensed or qualified to do
business, and each Royale Party is duly licensed or qualified to do business and
is in good standing in each jurisdiction in which the properties owned or leased
by it or the operation of its business as currently conducted makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not individually or in the
aggregate, have a Royale Material Adverse Effect.
Section 5.02 Authority; Board Approval.
(a) Each Royale Party has the requisite corporate power and authority to enter
into and perform its obligations under this Agreement, the Merger Agreement and
the Ancillary Documents to which it is a party and, subject to, in the case of
the consummation of the Mergers, adoption of the Merger Agreement by the
affirmative vote or consent of holders of (i) two-thirds of the outstanding
Shares of Royale Common Stock, (ii) two-thirds of the outstanding shares of
common stock of each of Royale Merger Sub and Matrix Merger Sub, and (iii) a
majority of the outstanding shares of common stock of Parent (“Requisite Royale
Vote”), to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Royale Parties of this Agreement, the
Merger Agreement and any Ancillary Document to which they are a party and the
consummation by the Royale Parties of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of each Royale Party and no other corporate proceedings on the part of the
Royale Parties are necessary to authorize the execution, delivery and
performance of this Agreement or to consummate the Exchange, the Mergers and the
other transactions contemplated hereby and thereby, subject only, in the case of
consummation of the Mergers, to the receipt of the Requisite Royale Vote. The
Requisite Royale Vote is the only vote or consent of the holders of any class or
series of Royale’s capital stock required to approve and adopt this Agreement,
the Mergers and the Ancillary Documents, and to approve and consummate the
Exchange, the Mergers and the other transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Royale Parties, and
(assuming due authorization, execution and delivery by each other party hereto)
this Agreement constitutes a legal, valid and binding obligation of the Royale
Parties enforceable against each Royale Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at Law or in equity). When the Merger
20

--------------------------------------------------------------------------------

Agreement and each Ancillary Document to which each Royale Party is or will be a
party has been duly executed and delivered by the Royale Parties (assuming due
authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of each Royale
Party enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at Law or in equity).
(b) The respective boards of directors of each Royale Party, by resolutions duly
adopted by unanimous vote at a meeting of all directors of each of such
corporations duly called and held and not subsequently rescinded or modified in
any way, has, as of the date hereof each such corporation has (i) determined
that the Merger Agreement and the transactions contemplated hereby and thereby,
including the Exchange and the Mergers, are advisable and in the best interests
of the respective stockholders, (ii) approved and adopted the Mergers, subject
to the terms hereof, the Section 351 Plan, (iii) directed that the “agreement of
merger” contained in the Merger Agreement be submitted to its respective
stockholders for adoption, and (iv) resolved to recommend that its respective
stockholders adopt the “agreement of merger” set forth in the Merger Agreement
and directed that such matter be submitted for consideration of the
Stockholders.  In addition, the respective boards of directors of each of Royale
and Parent have, by resolutions duly adopted by unanimous vote at a meeting of
all directors of each of such corporations duly called and held and not
subsequently rescinded or modified in any way, (w) determined that this
Agreement and the transactions contemplated hereby, including the Exchange, are
advisable and in the best interests of its respective stockholders, (x) approved
and adopted this Agreement, subject to the terms hereof, and the Section 351
Plan, (y) approved and declared advisable the “Agreement and Plan of Exchange”
contained in this Agreement and the transactions contemplated by this Agreement,
including the Exchange, in accordance with the CCC, and (z) directed that the
“Agreement and Plan of Exchange” contained in this Agreement be submitted to its
respective stockholders for consideration and approval with the recommendation
of the respective board of directors that such stockholders adopt and approve
the “Agreement and Plan of Exchange” set forth in this Agreement.
Section 5.03 No Conflicts; Consents.  The execution, delivery and performance by
the Royale Parties of this Agreement and the Ancillary Documents to which each
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the Royale Charter Documents; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to any Royale Party; or (c) except as set forth in
Section 5.03(b) of the Disclosure Schedules, require the consent, notice or
other action by any Person under any Contract to which any Royale Party is a
party, other than, in the case of clauses (b) and (c) of this Section 5.03, such
conflicts, violations, breaches, consents, notices or other actions that would
not have and would not reasonably be expected to have a Royale Material Adverse
Effect. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
each Royale Party in connection with the execution, delivery and performance of
this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby, except for (i) the filing of the
certificate of merger with the Secretary of State of California, (ii) the
21

--------------------------------------------------------------------------------

filing of the certificate of merger with the Secretary of State of Delaware,
(iii) the filing of the Registration Statement with the SEC, and (iv) such
filings as may be required under the HSR Act.
Section 5.04 Capitalization.
(a) The authorized Parent Shares consist of 280,000,000 shares of common stock,
par value $0.001 per share, and 10,000,000 shares of preferred stock, par value
$0.001 per share, of which no Parent Shares are issued and outstanding as of the
close of business on the date of this Agreement.
(b) The authorized capital stock of Royale consists of (i) 30,000,000 shares of
Royale Common Stock, of which [___________] shares are issued and outstanding as
of the close of business on the date of this Agreement, and (ii) 10,000,000
shares of Royale Preferred Stock, of which no shares are issued and outstanding
as of the close of business on the date of this Agreement.
(c) The authorized capital stock of Royale Merger Sub consists of 1,000,000
shares of common stock, no par value (the “Royale Merger Sub Shares”), of which
no Royale Merger Sub Shares are issued and outstanding as of the close of
business on the date of this Agreement.
(d) The authorized capital stock of Matrix Merger Sub consists of 1,000,000
shares of common stock, no par value (the “Matrix Merger Sub Shares”), of which
no Matrix Merger Sub Shares are issued and outstanding as of the close of
business on the date of this Agreement.
(e) Section 5.04(e) of the Disclosure Schedules set forth, as of the date
hereof, the name of each Person that is the registered owner of any Parent
Shares, Royale Preferred Stock, Royale Merger Sub Shares, or Matrix Merger Sub
Shares and the number of such shares owned by such Person.
(f) Except as set forth in Section 5.04(f) of the Disclosure Schedules, the
Royale Parties have not issued any capital stock since its most recently filed
periodic report under the Exchange Act.
(g) Except as set forth in Section 5.04(g) of the Disclosure Schedules, (i) no
subscription, warrant, option, convertible or exchangeable security, or other
right (contingent or otherwise) to purchase or otherwise acquire equity
securities of any Royale Party is authorized or outstanding, and (ii) there is
no commitment by any Royale Party to issue shares, subscriptions, warrants,
options, convertible or exchangeable securities, or other such rights or to
distribute to holders of any of its equity securities any evidence of
indebtedness or asset, to repurchase or redeem any securities of the Royale
Parties or to grant, extend, accelerate the vesting of, change the price of, or
otherwise amend any warrant, option, convertible or exchangeable security or
other such right. There are no declared or accrued unpaid dividends with respect
to any shares of Royale Common Stock.
(h) All issued and outstanding shares of Royale Common Stock, Royale Preferred
Stock, Parent Shares, Royale Merger Sub Shares and Matrix Merger Sub Shares are
(i) duly authorized, validly issued, fully paid and non-assessable; (ii) not
subject to any preemptive rights
22

--------------------------------------------------------------------------------

created by statute, Royale Charter Documents or any agreement to which any
Royale Party is a party; and (iii) free of any Encumbrances created by any
Royale Party in respect thereof, other than restrictions as may exist under
applicable securities Law and liens in favor of the Royale Parties’ lenders as
listed on Section 5.04(h) of the Disclosure Schedules. All issued and
outstanding shares of Royale Common Stock, Royale Preferred Stock, Parent
Shares, Royale Merger Sub Shares and Matrix Merger Sub Shares were issued in
compliance with applicable Law.
(i) No outstanding Royale Common Stock, Royale Preferred Stock, Parent Shares,
Royale Merger Sub Shares or Matrix Merger Sub Shares are subject to vesting or
forfeiture rights or repurchase by the Royale Parties. There are no outstanding
or authorized stock appreciation, dividend equivalent, phantom stock, profit
participation or other similar rights with respect to the Royale Parties or any
of their securities.
(j) All distributions, dividends, repurchases and redemptions of the capital
stock (or other equity interests) of the Royale Parties were undertaken in
compliance with the Royale Charter Documents then in effect, any agreement to
which each Royale Party then was a party and in compliance with applicable Law.
Section 5.05 No Prior Operations; No Subsidiaries.  Each of Parent, Matrix
Merger Sub and Royale Merger Sub was formed solely for the purpose of effecting
the Merger and has not engaged in any business activities or conducted any
operations other than in connection with the transactions contemplated hereby. 
Other than Parent, Royale Merger Sub and Matrix Merger Sub, the Royale Parties
have no Subsidiaries.
Section 5.06 SEC Reports; Financial Statements.  Except as set forth in Section
5.06 of the Disclosure Schedules, Royale has filed all reports, schedules,
forms, statements and other documents required to be filed by Royale under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. 
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Royale has never been
an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of Royale included in the SEC Reports (the “Royale Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Matrix as of and for the
23

--------------------------------------------------------------------------------

dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
Section 5.07 Undisclosed Liabilities.  The Royale Parties have no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except Liabilities, except (a) those
which are accrued, adequately reflected or reserved against in the Royale
Financial Statements, (b) those which have been incurred in the ordinary course
of business consistent with past practice since the September 30, 2016, (c)
those which would not reasonably be expected, individually or in the aggregate,
to have a Royale Material Adverse Effect, (d) those which have been discharged
or paid in full prior to the date hereof in the ordinary course of business, or
(e) those which are of a nature not required to be reflected on a balance sheet
prepared in accordance with GAAP consistently applied.
Section 5.08 Absence of Certain Changes, Events and Conditions.  Since December
31, 2015, except in connection with the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, the business of
the Royale Parties has been conducted in the ordinary course of business and
there has not been or occurred:
(a) any Royale Material Adverse Effect or any event, condition, change or effect
that could reasonably be expected to have, individually or in the aggregate, a
Royale Material Adverse Effect; or
(b) except as disclosed on Section 5.08 of the Disclosure Schedules, any event,
condition, action or effect that, if taken during the period from the date of
this Agreement through the Closing Date, would constitute a breach of Section
6.01.
Section 5.09 Royale Material Contracts.  Section 5.09 of the Disclosure
Schedules sets forth a list of all Material Contracts to which each Royale Party
is party as of the date hereof, including the name of the parties thereto, the
date of each such Material Contract and each amendment thereto.  All Material
Contracts of each Royale Party are valid, enforceable and in full force and
effect, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at Law or in equity).  Other
than as described in Section 5.09 of the Disclosure Schedules, the Royale
Parties are not, and have no Knowledge that any other party thereto is,  in
material default under any such Material Contract, no material payments or other
obligations are past due except for amounts being contested in good faith, and
no circumstance exists that, with notice, the passage of time or both, would
constitute a default under any Material Contract of each Royale Party by any
Royale Party or, to the Knowledge of each Royale Party, by any other party
thereto.  The Royale Parties have not received any written notice of a default,
alleged failure to perform or any offset or counterclaim with respect to any
Material Contract of each Royale Party that has not been fully remedied and
withdrawn.
24

--------------------------------------------------------------------------------

Section 5.10 Properties and Assets.
(a) Except as would not reasonably be expected to have a Royale Material Adverse
Effect, the Royale Parties and their subsidiaries own and have either good and
valid title in fee or a valid leasehold interest, Right of Way or other rights
to the land, mineral and other subsurface rights, buildings, structures and
other improvements thereon and fixtures thereto necessary to permit it to
conduct its business as currently conducted, in each case free and clear of all
liens (except in all cases for Permitted Liens).  Except as would not reasonably
be expected to have a Royale Material Effect, all leases, Rights of Way or other
agreements under which any Royale Party or any of their Subsidiaries lease,
access or use any real property are valid, binding and are in force and effect
against the Royale Parties or any of their Subsidiaries and, to the Knowledge of
each Royale Party, the counterparties thereto, in accordance with their
respective terms, and neither the Royale Parties nor any of their Subsidiaries
are in default under any such leases, Rights of Way or other agreements.
(b) Each Royale Party and its Subsidiaries has such consents, easements, rights
of way, permits and licenses (collectively, “Rights of Way”) from each person as
are sufficient to conduct its business as currently conducted, except for such
Rights of Way the absence of which have not had and would not reasonably be
expected to have a Royale Material Adverse Effect.  Each Royale Party and its
Subsidiaries has fulfilled and performed all its material obligations with
respect to such Rights of Way and conducts their business in a manner that does
not violate any of the Rights of Way, and no event has occurred that allows, or
after notice or lapse of time would allow, revocation or termination thereof or
would result in any impairment of the rights of the holder of any such Rights of
Way, except for such revocations, terminations and impairments that have not had
and would not reasonably be expected to have a Royale Material Adverse Effect. 
All pipelines owned or operated by the Royale Parties and their Subsidiaries are
subject to Rights of Way, there are no encroachments or other encumbrances on
the Rights of Way that materially affect the use thereof and there are no gaps
(including any gap arising as a result of any breach by a Royale Party or any of
their Subsidiaries of the terms of any Rights of Way) in the Rights of way other
than gaps that would not have and would not reasonably be expected to have a
Royale Material Adverse Effect.
(c) Except as would not reasonably be expected to have a Royale Material Adverse
Effect, the Royale Parties and their Subsidiaries, as applicable, have
defensible title to all of the Royale Interests forming the basis for the
reserves reflected in the Royale Financial Statements except for such Royale
Interests sold, used, farmed out or otherwise disposed of since December 31,
2015, in the ordinary course of business, free and clear of all liens and
Production Burdens other than Production Burdens not yet earned, due or payable
and Permitted Liens (other than Production Burdens).  Except as would not
reasonably be expected to have a Royale Material Adverse Effect or as set forth
on Section 5.10(c) of the Disclosure Schedules, (i) none of the proceeds from
the sale of Hydrocarbons produced from the Royale Interests in any producing
well are being held in suspense for any reason, and (ii) there are no calls on
production or preferential rights to purchase Hydrocarbons and the Royale
Parties nor any of their Subsidiaries are not obligated to deliver Hydrocarbons
or proceeds from the sale thereof at a future point in time without receiving
payment therefor at or after the time of delivery (other than gas balancing
arrangements), except for the rights of any lessor to take free gas under the
terms of any applicable lease for its use on the lands covered by such lease. 
Except as would not reasonably
25

--------------------------------------------------------------------------------

be expected to have a Royale Material Adverse Effect, the Royale Parties and
each applicable Subsidiary (A) are in compliance with all valuation agreements,
and settlement agreements with respect to Production Burdens, and (B) have paid
or will cause to be paid when due all Production Burdens with respect to the
Royale Interests and each other royalty, Tax or similar payment, except for such
amounts that are being held in suspense as permitted pursuant to applicable Law
or the terms of the applicable Contract or as reserved against in the Royale
Financial Statements.
(d) All of the wells owned, leased, operated or used by the Royale Parties and
their Subsidiaries and all water, carbon dioxide or injection wells located on
any property owned, leased, operated or used by the Royale Parties and their
Subsidiaries or otherwise associated with the Royale Interests have been
drilled, completed and operated within the limits permitted by the applicable
Contract granting such rights and applicable Law, and all drilling and
completion (and plugging and abandonment) of such wells and all related
development, production and other operations have been conducted in compliance
with all applicable Laws except, in each case, as would not reasonably be
expected to have a Royale Material Adverse Effect.  No well owned, leased,
operated or used by any Royale Party or any of their Subsidiaries are subject to
material penalties on allowables because of overproduction or violation of any
applicable Law.
(e) All Royale Interests operated by the Royale Parties and their Subsidiaries
have been operated in accordance with reasonable, prudent field practices and in
compliance with the applicable Contracts, except where the failure to so operate
would not reasonably be expected to have a Royale Material Adverse Effect.  None
of the Interests of the Royale Parties or their Subsidiaries is subject to any
preferential purchase, consent or similar right that would become operative as a
result of the Transactions, except for any such preferential purchase, consent
or similar rights that would not reasonably be expected to have a Royale
Material Adverse Effect.  Except as set forth on Section 5.10(e) of Disclosure
Schedules, none of the Royale Interests are subject to any Tax partnership
agreement or provisions requiring a partnership income Tax Return.
(f) There are no material inaccuracies in the report of Netherland, Sewell &
Associates, Inc. as of December 31, 2015, and dated February 1, 2016.
(g) Except as set forth on Section 5.10(g) of the Disclosure Schedules, no
Royale Party is engaged in any oil, natural gas or other futures or option
trading in respect of which it has any material future liability, nor is any
Royale Party a party to any price swaps, hedges, futures or similar
instruments.  Section 5.10(g) of the Disclosure Schedules sets forth obligations
of each Royale Party for the delivery of Hydrocarbons attributable to any of the
Royale Interests in the future on account of prepayment, advance payment,
take-or-pay or similar obligations without then or thereafter being entitled to
receive full value therefor.  Except as set forth on Section 5.10(g) of the
Disclosure Schedules, as of the date hereof, no Royale Party is bound by
futures, hedge, swap, collar, put, call, floor, cap, option or other Contracts
that are intended to benefit from, relate to or reduce or eliminate the risk of
fluctuations in the price of commodities, including Hydrocarbons, or securities.
(h) Except as provided in Section 5.10(h) of the Disclosure Schedules, there are
no mandatory drilling or completion obligations and there are no pending or, to
the Knowledge of
26

--------------------------------------------------------------------------------

each Royale Party, expected proposals or elections for drilling, completing,
recompleting, reworking, facilities or similar activities that would require
such commitment on behalf of the Royale Parties or any of their Subsidiaries
within one year of the Royale Merger Effective Time in any of the Royale
Interests or any of the contracts governing any of the Royale Interests.
(i) Except as set forth on Section 5.10(i) of the Disclosure Schedules, none of
the Contracts in respect of gathering, processing, storage or transportation of
the production of Hydrocarbons from the Royale Interests contain any minimum
volume or throughput provisions or require the Royale Parties or any of their
Subsidiaries to pay for services regardless of whether the Royale Parties or any
of their Subsidiaries deliver such production for use of the services provided
for under any such Contract.
(j) Except as set forth in Section 5.10(j) of the Disclosure Schedules, none of
the Contracts relating to the Royale Interests (including all oil, gas and
mineral leases and similar Contracts) contain any provision (i) requiring the
lessee to pay royalties on hedges, (ii) causing the oil, gas or mineral lease or
contract to terminate without advance notice and the opportunity to cure
resulting in a loss, in whole or in part, of any of the Royale Interests for
lessee’s failure to pay royalties or for lessee’s breach of any covenant
thereunder, (iii) requiring lessor’s consent to the consummation of the
transactions of the type contemplated under this Agreement, or (iv) is expected
to result in a mandatory payment or expenditure not otherwise disclosed in
Section 5.10(j) of the Disclosure Schedules.
Section 5.11 Intellectual Property.
(a) Section 5.11(a) of the Disclosure Schedules lists all (i) Royale IP
Registrations. All required filings and fees related to Royale IP Registrations
have been timely filed with and paid to the relevant Governmental Authorities
and authorized registrars, and all Royale IP Registrations are otherwise in good
standing, except as would not reasonably be expected to have a Royale Material
Adverse Effect.
(b) The consummation of the transactions contemplated hereunder will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other Person in respect of, each Royale
Party’s right to own, use or hold for use any material Intellectual Property as
owned, used or held for use in the conduct of any Royale Party’s business or
operations as currently conducted.
(c) Each Royale Party’s rights in Royale Intellectual Property are valid,
subsisting and enforceable, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity) and except as would not reasonably be expected to have a Royale
Material Adverse Effect. The Royale Parties have taken all commercially
reasonable steps to maintain Royale Intellectual Property and to protect and
preserve the confidentiality of all material trade secrets included in the
Royale Intellectual Property, except as would not reasonably be expected to have
a Royale Material Adverse Effect.
27

--------------------------------------------------------------------------------

(d) To the Knowledge of each Royale Party, the conduct of Royale’s business as
currently and formerly conducted does not infringe, misappropriate or otherwise
violate the Intellectual Property or other rights of any Person, except as would
not reasonably be expected to have a Royale Material Adverse Effect. To the
Knowledge of each Royale Party, no Person is currently infringing,
misappropriating, diluting or otherwise violating, any Royale Intellectual
Property in a way as would be expect to have a Royale Material Adverse Effect.
(e) There are no Actions (including any oppositions, interferences or
re-examinations) pending or, to the Knowledge of each Royale Party, threatened:
(i) alleging any infringement, misappropriation, dilution or violation of the
Intellectual Property of any Person by the Royale Parties; (ii) challenging the
validity, enforceability, registrability or ownership of any Royale Intellectual
Property or the Royale Parties’ rights with respect to any Royale Intellectual
Property; or (iii) by the Royale Parties or any other Person alleging any
infringement, misappropriation, dilution or violation by any Person of Royale
Intellectual Property. The Royale Parties are not subject to any outstanding
Governmental Order (including any motion or petition therefor) that does or
would restrict or impair the use of any material Royale Intellectual Property.
Section 5.12 Insurance.  Section 5.12 of the Disclosure Schedules sets forth a
true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors’ and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by the Royale Parties and
relating to the assets, business, operations, employees, officers and directors
of each Royale Party (collectively, the “Royale Insurance Policies”) and true
and complete copies of Royale Insurance Policies have been made available to
Matrix. The Royale Insurance Policies are in full force and effect with respect
to the period covered. The Royale Parties have not received any written notice
of cancellation of or materially adverse alteration of coverage under, any of
such Royale Insurance Policies. All premiums or installment payments of premiums
due on such Royale Insurance Policies have either been paid or, if due and
payable prior to Closing, will be paid prior to Closing in accordance with the
payment terms of the Royale Insurance Policy. All such Royale Insurance Policies
are valid and binding in accordance with their terms. Except as set forth on
Section 5.12 of the Disclosure Schedules, there are no material claims related
to the business of any Royale party pending under any Royale Insurance Policies
as to which coverage has been questioned, denied or disputed or in respect of
which there is an outstanding reservation of rights. The Royale Parties are not
in material default under, and have not otherwise failed to comply with, in any
material respect, any provision contained in any such Royale Insurance Policy.
Section 5.13 Legal Proceedings; Governmental Orders.
(a) There are no Actions pending or, to each Royale Party’s Knowledge,
threatened (a) against or by the Royale Parties affecting any of its properties
or assets; or (b) against or by the Royale Parties that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.
28

--------------------------------------------------------------------------------

(b) Except as set forth in Section 5.13(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting any Royale Party or any of their properties or
assets. The Royale Parties are in compliance with the terms of each Governmental
Order set forth in Section 5.13(b) of the Disclosure Schedules.  No event has
occurred or circumstances exist that may constitute or result in (with or
without notice or lapse of time) a violation of any such Governmental Order.
Section 5.14 Compliance With Laws; Permits.
(a) Except as set forth in Section 5.14(b) of the Disclosure Schedules, the
Royale Parties have complied, and are now complying, with all Laws applicable to
it or its business, properties or assets, in each case, except as would not
reasonably be expected to have a Royale Material Adverse Effect.
(b) All material Permits required for the Royale Parties to conduct their
business have been obtained by it and are valid and in full force and effect.
The Royale Parties are in compliance, in all material respects, with the terms
of such material Permits No event has occurred that, with or without notice or
lapse of time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any material Permit except as would not
reasonably be expected to have a Royale Material Adverse Effect.
Section 5.15 Environmental Laws.  The Royale Parties and their Subsidiaries (i)
are in compliance with all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Royale Material
Adverse Effect.
Section 5.16 Employee Benefit Matters.
(a) Section 5.16 of the Disclosure Schedules lists each Employee Benefit Plan
that each Royale Party or any ERISA Affiliate maintains or to which each Royale
Party or any ERISA Affiliate contributes or is a participating employer
(collectively, the “Royale Benefit Plans”).  With respect to each Royale Benefit
Plan, the Royale Parties have delivered to Royale true and complete copies of
all plan documents and summary plan descriptions, the most recent determination
letter (or opinion letter) received from the Internal Revenue Service, the most
recent Form 5500 Annual Reports, and all related trust agreements associated
with such Royale Benefit Plan.
(b) Each Royale Benefit Plan (and each related trust, insurance contract or
fund) has been administered and operated in material compliance with the terms
of the applicable controlling documents and with the applicable provisions of
ERISA, the IRC and all other Applicable Laws, except as would not reasonably be
expected to have a Royale Material Adverse Effect.  Each Royale Benefit Plan
(including any material amendments thereto) that is capable of approval by, or
registration for or qualification for special tax status with, the appropriate
taxation, social security or supervisory authorities in the relevant
jurisdiction has received such
29

--------------------------------------------------------------------------------

approval, registration or qualification or there remains a period of time in
which to obtain such approval, registration or qualification retroactive to the
date of any material amendment that has not previously received such approval,
registration or qualification.
(c) Except as would not reasonably be expected to have a Royale Material Adverse
Effect, all required reports, descriptions and disclosures have been filed or
distributed appropriately and in accordance with applicable Law with respect to
each Royale Benefit Plan.  The requirements of Part 6 of Subtitle B of Title I
of ERISA and of Section 4980B of the IRC have been met with respect to each
Royale Benefit Plan that is a group health plan.
(d) All contributions (including all employer contributions and employee salary
reduction contributions) that are due and owing have been paid to each Royale
Benefit Plan (or related trust or held in the general assets of any Royale Party
or one or more ERISA Affiliates or accrued, as appropriate), and all
contributions for any period ending on or before the Closing Date that are not
yet due have been paid to each Royale Benefit Plan or accrued in accordance with
the past custom and practice of the Royale Parties and the ERISA Affiliates. 
All premiums or other payments for all periods ending on or before the Closing
Date have been paid with respect to each Royale Benefit Plan that is an Employee
Welfare Benefit Plan.
(e) Each Royale Benefit Plan that is an Employee Pension Benefit Plan and that
is intended to meet the requirements of a “qualified plan” under Section 401(a)
of the IRC meets such requirements and has either received or applied for (or
has time remaining to apply for) a favorable determination letter (or, in the
case of a prototype plan, an opinion letter) from the Internal Revenue Service
within the applicable remedial amendment periods.
(f) No Royale Benefit Plan, or Employee Benefit Plan maintained, sponsored or
contributed to by any Royale Party or ERISA Affiliate in the six year period
preceding the Closing Date is or has been subject to the minimum funding
requirements of Section 412 of the IRC or subject to Title IV of ERISA.
(g) None of the Royale Benefit Plans promises or provides retiree medical,
health or life insurance or other welfare type benefits for current or future
retired or terminated employees, their spouses or their dependents (other than
in accordance with Section 4980B of the IRC) that cannot be unilaterally
terminated by a Royale Party or an ERISA Affiliate.
(h) Each Royale Benefit Plan has been administered in accordance with its terms,
except as would not reasonably be expected to have a Royale Material Adverse
Effect.  No Royale Party nor any ERISA Affiliate has entered into any agreement,
arrangement or understanding, whether written or oral, with any trade union,
works council or other employee representative body or any number or category of
its employees that would prevent, restrict or impede the implementation of any
layoff, redundancy, severance or similar program within its or their respective
workforces (or any part of them).
(i) There are no unresolved claims or disputes under the terms of, or in
connection with, any Royale Benefit Plan (other than routine undisputed claims
for benefits), and no action, legal or otherwise, has been commenced with
respect to any such claim or dispute, except, in each case, as would not
reasonably be expected to have a Royale Material Adverse Effect.
30

--------------------------------------------------------------------------------

(j) With respect to each Royale Benefit Plan that Royale or any ERISA Affiliate
maintains or to which any of them contributes:
(i) To the Knowledge of each Royale Party, there have been no “prohibited
transaction,” as such term is defined in Section 406 of ERISA or Section 4975 of
the IRC, with respect to any such Royale Benefit Plan that would subject any
Royale Party or ERISA Affiliate to a tax or penalty imposed pursuant to Section
4975 of the IRC or Section 502(c), (i) or (l) of ERISA.
(ii) No Royale Party nor, to the Knowledge of any Royale Party, any ERISA
Affiliate (by way of indemnification, directly or otherwise) has any liability
or penalty under Sections 4976 through 4980 of the IRC or Title I of ERISA with
respect to any Royale Benefit Plan.
(iii) No action, suit, proceeding, hearing or investigation with respect to the
administration or the investment of the assets of any Royale Benefit Plan (other
than routine claims for benefits) is pending or, to the Knowledge of any Royale
Party, threatened, and to the Knowledge of any Royale Party, there is no basis
for any such action, suit, proceeding, hearing or investigation, except, in each
case, as would not reasonably be expected to have a Royale Material Adverse
Effect.
(k) Neither the execution and delivery of this Agreement or any Ancillary
Document to which the Royale Parties are a party, nor the Merger, the Exchange
or any Other Exchange will (i) result in any payment (including severance,
unemployment compensation, golden parachute, bonus or otherwise) becoming due to
any officer, director or employee of any Royale Party; (ii) materially increase
any benefits otherwise payable by the Royale Parties; or (iii) result in the
acceleration of the time of payment or vesting of any such benefits.
(l) No Royale Benefit Plan is funded with or allows for payments or
distributions in any employer security of the Royale Parties, including, but not
limited to, employer securities as defined in Section 407(d)(1) of ERISA, or
employer real property as defined in Section 407(d)(2) or ERISA;
(m) For purposes of this Agreement, the following terms will have the respective
meanings indicated below:
(i) “Employee Benefit Plan” means, with respect to any Person, the following,
whether written or oral:  (A) any nonqualified deferred compensation or
retirement plan or arrangement that is an Employee Pension Benefit Plan, (B) any
qualified defined contribution retirement plan or arrangement that is an
Employee Pension Benefit Plan, (C) any qualified defined benefit retirement plan
or arrangement that is an Employee Pension Benefit Plan, (D) any Employee
Welfare Benefit Plan or fringe benefit plan or program, or (E) any profit
sharing, bonus, stock option, stock purchase, severance or incentive plan,
agreement or arrangement that is sponsored, maintained or contributed to by such
Person or any ERISA Affiliate of such Person for the benefit of the employees,
former employees, independent contractors or agents of
31

--------------------------------------------------------------------------------

such Person or any ERISA Affiliate or has been so sponsored, maintained or
contributed to at any time prior to the Closing Date.
(ii) “Employee Pension Benefit Plan” has the meaning set forth in Section 3(2)
of ERISA.
(iii) “Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1)
of ERISA.
Section 5.17 Employment Matters.
(a) Section 5.17(a) of the Disclosure Schedules contains a list of all persons
who are employees of the Royale Parties as of the date hereof, including any
employee who is on a leave of absence of any nature, paid or unpaid, authorized
or unauthorized, and sets forth for each such individual the following: (i)
name; (ii) title or position (including whether full or part time); (iii) hire
date; (iv) current annual base compensation rate; (v) commission, bonus or other
incentive-based compensation; and (vi) a description of the fringe benefits
provided to each such individual as of the date hereof.
(b) Except as set forth in Section 5.17(b) of the Disclosure Schedules, the
Royale Parties are not, and have not been for the past three (3) years, a party
to, bound by, or negotiating any collective bargaining agreement or other
Contract with a  union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past three (3) years, any
Union representing or purporting to represent any employee of the Royale
Parties, and, to each Royale Party’s Knowledge, no Union or group of employees
is seeking to organize employees for the purpose of collective bargaining.
Except as set forth in Section 5.17(b) of the Disclosure Schedules, to the
Knowledge of each Royale Party, there has been no threat of  any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute affecting the Royale Parties or any of their
employees.
(c) Except as would not reasonably be expected to have a Royale Material Adverse
Effect, the Royale Parties are in compliance with all applicable Laws pertaining
to employment and employment practices to the extent they relate to employees of
the Royale Parties, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance. All individuals characterized and treated by the
Royale Parties as independent contractors or consultants are properly treated as
independent contractors under all applicable Laws, except as would not
reasonably be expected to have a Royale Material Adverse Effect. All employees
of the Royale Parties classified as exempt under the Fair Labor Standards Act
and state and local wage and hour laws are properly classified, except as would
not reasonably be expected to have a Royale Material Adverse Effect. Except as
set forth in Section 5.17(c) of the Disclosure Schedules, there are no Actions
against any Royale Party pending, or to each Royale Party’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant or
32

--------------------------------------------------------------------------------

independent contractor of the Royale Parties, including, without limitation, any
claim relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours or any other employment-related matter
arising under applicable Laws.
Section 5.18 Taxes.  Except as set forth in Section 5.18 of the Disclosure
Schedules:
(a) All Tax Returns required to be filed on or before the Closing Date by the
Royale Parties have been, or will be, timely filed. All Taxes due and owing by
the Royale Parties (whether or not shown on any Tax Return) have been, or will
be, timely paid.
(b) The Royale Parties have withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.
(c) No claim has been made by any taxing authority in any jurisdiction where
Royale or any of its Subsidiaries do not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction.
(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Royale or any of its Subsidiaries.
(e) The amount of the Royale’s Liability for unpaid Taxes for all periods ending
on or before December 31, 2015, does not, in the aggregate, exceed the amount of
accruals for Taxes (excluding any accrual for Taxes with respect to timing
differences between financial accounting income and taxable income) reflected on
the Royale Financial Statements. The amount of the Royale’s Liability for unpaid
Taxes for all periods following the end of the recent period covered by the
Royale Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding any accrual for Taxes with respect to timing
differences between financial accounting income and taxable income) as adjusted
for the passage of time in accordance with the past custom and practice of
Royale (and which accruals shall not exceed comparable amounts incurred in
similar periods in prior years).
(f) Section 5.18(f) of the Royale Disclosure Schedules sets forth:
(i) the taxable years of  Royale as to which the applicable statutes of
limitations on the assessment and collection of Taxes have not expired;
(ii) those years for which examinations by the taxing authorities have been
completed; and
(iii) those taxable years for which examinations by taxing authorities are
presently being conducted.
(g) All deficiencies asserted, or assessments made, in writing against the
Royale Parties as a result of any examinations by any taxing authority have been
fully paid or otherwise finally resolved.
33

--------------------------------------------------------------------------------

(h) The Royale Parties are not a party to any Action by any taxing authority.
There are no pending or threatened Actions by any taxing authority.
(i) The Royale Parties have delivered to Matrix copies of all federal, state,
local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by,
Royale or any of its Subsidiaries for all Tax periods ending after January 1,
2014.
(j) There are no Encumbrances for Taxes (other than for current Taxes not yet
due and payable) upon the assets of the Royale Parties.
(k) The Royale Parties are not a party to, or bound by, any Tax indemnity, Tax
sharing or Tax allocation agreement (other than any agreement entered into in
the ordinary course of business with incidental tax provisions, such as loan
agreements, leases, and hedging contracts).
(l) No private letter rulings, technical advice memoranda or similar agreement
or rulings have been requested, entered into or issued by any taxing authority
with respect to the Royale Parties.
(m) Royale has not been a member of an affiliated, combined, consolidated or
unitary Tax group for Tax purposes. Royale has no Liability for Taxes of any
Person (other than the Royale Parties) under Treasury Regulations Section
1.1502-6 (or any corresponding provision of state, local or foreign Law), as
transferee or successor, by contract or otherwise (other than pursuant to any
agreement entered into in the ordinary course of business with incidental tax
provisions, such as loan agreements, leases, and hedging contracts).
(n) The Royale Parties will not be required to include any item of income in, or
exclude any item or deduction from, taxable income for taxable period or portion
thereof ending after the Closing Date as a result of:
(i) any change in a method of accounting under Section 481 of the IRC (or any
comparable provision of state, local or foreign Tax Laws), or use of an improper
method of accounting, for a taxable period ending on or prior to the Closing
Date;
(ii) an installment sale or open transaction occurring on or prior to the
Closing Date;
(iii) a prepaid amount received on or before the Closing Date;
(iv) any closing agreement under Section 7121 of the IRC, or similar provision
of state, local or foreign Law; or
(v) any election under Section 108(i) of the IRC.
(o) Royale has not been a “distributing corporation” or a “controlled
corporation” in connection with a distribution described in Section 355 of the
IRC.
34

--------------------------------------------------------------------------------

(p) Each Royale Party is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the IRC
and Treasury Regulations Section 1.6011-4(b).
(q) Within the last three (3) years, Royale has not owned any material assets
located outside the United State or conducted a material trade or business
outside the United States.
(r) Each Royale Party is not an investment company as defined in Section
351(e)(1) of the IRC.
(s) Each Royale Party is not under the jurisdiction of a court in a title 11 or
similar case within the meaning of Sections 351(e)(2) and 368(a)(3)(A) of the
IRC.
Section 5.19 Books and Records.  The minute books and stock record books of the
Royale Parties, all of which have been made available to Matrix, are complete
and correct and have been maintained in accordance with sound business
practices. The minute books of the Royale Parties contain accurate and complete
records of all meetings, and actions taken by written consent of, the Royale
Stockholders, the Royale Board and any committees of the Royale Board, and no
meeting, or action taken by written consent, of any such Royale Stockholders,
Royale Board or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Royale Parties.
Section 5.20 Related Party Transactions.  Section 5.20 of the Disclosure
Schedules lists all Contracts between the Royale Parties and any executive
officer or director of the Royale Parties or any person owning 5% or more of the
Royale Common Stock or the Royale Preferred Stock (or any of such person’s
immediate family members or Affiliates of such person) or by which any executive
officer or director of a Royale Party or any person owning 5% or more of the
Royale Common Stock or the Royale Preferred Stock (or any of such person’s
immediate family members or Affiliates) has any interest in any property owned
by the Royale Parties.
Section 5.21 Brokers.  Except for any fee which may become due to Northland
Capital Markets on completion of the Merger, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement or any Ancillary
Document based upon arrangements made by or on behalf of the Royale Parties.
Section 5.22 Legal Proceedings.  There are no Actions pending or, to the Royale
Parties’ Knowledge, threatened against or by any Royale Party or any of their
respective Affiliates that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. To the Knowledge of each
Royale Party, no event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.
Section 5.23 Registration Statement.  None of the information included or
incorporated by reference in the Registration Statement to be filed pursuant to
Section 6.02, its letter to the stockholders, notice of meeting, proxy statement
and forms of proxy, to be filed with the SEC in connection with the Merger,
will, at the date it is first mailed to Royale’s stockholders or at the time of
Royale Stockholders Meeting or at the time of any amendment or
35

--------------------------------------------------------------------------------

supplement thereof, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Notwithstanding the foregoing, no representation or warranty is made by the
Royale Parties with respect to statements made or incorporated by reference
therein based on information supplied by Matrix expressly for inclusion or
incorporation by reference in the Registration Statement. The Registration
Statement will comply as to form in all material respects with the requirements
of the Exchange Act.
Section 5.24 Opinion of Financial Advisor.  Royale has received the opinion of
Northland Capital Markets, dated as of the date of this Agreement, to the effect
that, as of such date, and subject to the various assumptions and qualifications
set forth therein, the terms of the Mergers are fair from a financial point of
view to Royale and its shareholders, and such opinion has not been rescinded or
revoked.
Section 5.25 No Other Representations or Warranties.  Except for the
representations and warranties contained in this ARTICLE V (giving effect to the
Royale Disclosure Schedules), neither Royale nor Parent makes any representation
or warranty, express or implied on behalf of any Royale Party or any of its
affiliates in connection with this Agreement or the transactions contemplated
hereby.
ARTICLE VI
Certain Covenants and Agreements of Parent, Royale and the Holders
The Holders further agree with the Parent and Royale, and Royale and Parent
further agree with the Holders, that from the date hereof through the Closing
Date:
Section 6.01 Conduct of Business Prior to the Closing.  From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by the parties (which consent shall not be unreasonably withheld
or delayed), each of Parent, Royale and their respective Subsidiaries, shall (x)
conduct their respective businesses in the ordinary course of business
consistent with past practice; and (y) use reasonable best efforts to maintain
and preserve intact the current organization, business and franchise of each of
their respective business organizations and to preserve the rights, franchises,
goodwill and relationships of the respective employees, customers, lenders,
suppliers, regulators and others having business relationships with such
business organizations. Without limiting the foregoing, from the date hereof
until the Closing Date, each of Parent, Royale and their respective
Subsidiaries, shall:
(a) preserve and maintain all of its Permits;
(b) pay its debts, Taxes and other obligations when due;
(c) maintain the properties and assets owned, operated or used by it in the same
condition as they were on the date of this Agreement, subject to reasonable wear
and tear;
(d) not (i) amend or propose to amend the Royale Charter Documents, (ii)  split,
combine, subdivide or reclassify any their outstanding capital stock,
partnership interest or any other securities, (iii) declare, set aside or pay
any dividend or distribution payable in cash, stock, property or otherwise, or
make any other distribution in respect of any securities, except for
36

--------------------------------------------------------------------------------

dividends by a direct or wholly-owned Subsidiary of the applicable Person to its
parent, or (iv) repurchase, redeem or otherwise acquire, or modify or amend, any
capital stock, partnership interest or any other securities or any rights,
warrants or options to acquire any such securities except, with respect to each
of the foregoing, the issuance of securities upon the exercise of outstanding
options, warrants, rights, or upon the conversion of outstanding securities;
(e) not, nor shall it permit any of its Subsidiaries to (i) redeem, purchase,
acquire or offer to purchase or acquire any of its or their capital stock,
partnership interest or any other securities or any options, warrants or rights
to acquire any of its or their securities or any security convertible into or
exchangeable for its or their securities, (ii) make any acquisition of any
capital stock, assets or businesses of any other Person other than expenditures
for current assets in the ordinary course of business consistent with past
practice and expenditures for fixed or capital assets in the ordinary course of
business consistent with past practice, (iii) sell, pledge, dispose of or
encumber any assets or businesses that are material to the Royale or the Parent,
as applicable, or their respective Subsidiaries, except, with respect to each of
the foregoing, (A) sales, leases, rentals and licenses in the ordinary course of
business consistent with past practice, (B) pursuant to Contracts that are in
force at the date of this Agreement and are disclosed in the Disclosure
Schedules, (C) dispositions of obsolete or worthless assets, (D) the transfer of
the partnership interests of Matrix Royalty prior to the Closing to exclude
Matrix Royalty from the transactions contemplated by the Merger Agreement and
the Exchanges, including the removal of Matrix Royalty as a Borrower under the
Notes, and (E) the transfer of legal title to direct working interests in oil
and gas or mineral properties held by Royale for the benefit of third parties to
Royale’s wholly owned Subsidiary, Royale DWI Interests, LLC, or (iv) enter into
any Contract with respect to any of the foregoing items (i) through (iii);
(f) not, nor shall it permit any of its Subsidiaries to (i) issue, sell, pledge,
grant or dispose of, or agree to issue, sell, pledge, grant or dispose of, any
equity awards under any Royale Benefit Plans, incentive plans, or any additional
capital stock, partnership interest or any other securities (except, with
respect to Royale, shares issuable to officers and directors as compensation for
services pursuant to the agreements described in the registration statement on
Form S-8 filed with the SEC by Royale on April 16, 2016), or any options,
warrants or rights of any kind to acquire any securities, or of any debt or
equity securities convertible into or exchangeable for its capital stock,
partnership interest or any other securities, or (ii) incur or assume any
indebtedness for borrowed money or guarantee any indebtedness or issue or sell
any debt securities or options, warrants, calls or other rights to acquire any
debt securities of Royale, respectively, or any of its applicable Subsidiaries;
except Royale may from time to time, borrow, repay and reborrow under its
revolving credit facility, and pledge their properties, issue debt securities
and amend, modify, increase, extend, replace or refinance such bank credit
facility;
(g) not pay, discharge or satisfy any material claims, material liabilities or
material obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction (i) of any such
material claims, material liabilities or material obligations in the ordinary
course of business consistent with past practice or (ii) of material claims,
material liabilities or material obligations reflected or reserved against in,
or contemplated by, the Royale Financial Statements (or the notes thereto);
37

--------------------------------------------------------------------------------

(h) not enter into, amend, modify or renew any employment, consulting, severance
or similar contract with, pay any bonus or grant any material increase in
salary, wage or other compensation or any increase in any employee benefit to,
any of its directors, officers or employees, except in each such case (i) as may
be required by applicable Law, or (ii) to satisfy obligations existing as of the
date hereof pursuant to the terms of contracts that are in effect on the date
hereof;
(i) except in the ordinary course of business, not materially modify or amend,
or terminate any Material Contract, or waive, relinquish, release or terminate
any material right or material claim, or enter into any contract that would have
been a Material Contract if it had been in existence at the time of the
execution of this Agreement;
(j) continue in full force and effect without modification all Insurance
Policies, except as required by applicable Law;
(k) defend and protect its properties and assets from infringement or
usurpation;
(l) perform all of its obligations under all Contracts relating to or affecting
its properties, assets or business;
(m) maintain its books and records in accordance with past practice;
(n) comply in all material respects with all applicable Laws; and
(o) not take or permit any action that would cause any of the changes, events or
conditions described in Section 5.08 to occur.
Section 6.02 Registration Statement; Approval by Royale’s Stockholders.
(a) Royale shall file with the Securities and Exchange Commission (the “SEC”)
and any state securities regulatory agency where required a Registration
Statement on Form S-4 to register the common stock of Royale to be issued as
Exchange Consideration and to provide Proxy Statement/Prospectus to Royale’s
stockholders seeking approval of the Merger.  Royale shall use its reasonable
best efforts to make effective the Registration Statement on Form S-4, and once
effective use the Proxy Statement/Prospectus to solicit proxies and conduct a
meeting of Royale’s stockholders to obtain the approval of its shareholders for
the Merger and the Exchange. ).  Royale and Parent shall use reasonable best
efforts to cause the Registration Statement and the Proxy Statement/Prospectus
to comply with the applicable rules and regulations promulgated by the SEC, to
respond promptly to any comments of the SEC or its staff and to have the
Registration Statement declared effective under the Securities Act as promptly
as practicable after it is filed with the SEC.
(b) Subject to the terms set forth in this Agreement, Royale shall take all
action necessary to duly call, give notice of, convene and hold a special
meeting of Royale stockholders to consider and vote on this Agreement, the
Mergers and related transactions (the “Royale Stockholders Meeting”) as soon as
reasonably practicable after the date of this Agreement, and, in connection
therewith, Royale shall mail the Proxy Statement/Prospectus to the holders of
Royale Common Stock and Royale Preferred Stock, if any, in advance of such
meeting. Royale
38

--------------------------------------------------------------------------------

shall use reasonable best efforts to (i) solicit from the holders of Royale
Common Stock and the Royale Preferred Stock proxies, in compliance with all
applicable laws, in favor of the adoption of this Agreement and approval of the
Merger and (ii) take all other actions necessary or advisable to secure the vote
or consent of the holders of Royale Common Stock and Royale Preferred Stock, if
any, required by applicable Law to obtain such approval. Notwithstanding
anything contained herein to the contrary, Royale shall not be required to hold
Royale Stockholders Meeting if this Agreement is terminated before the meeting
is held.
Section 6.03 Approval of the Holders.  Royale and Parent shall use reasonable
best efforts to cause the Proxy Statement/Prospectus to be mailed to the Holders
as promptly as practicable after the date on which the Registration Statement is
declared effective under the Securities Act.  Royale and Parent shall use
reasonable best efforts to (i) solicit the agreement of each Holder, in
compliance with all applicable laws, to enter into this Agreement and
participate in the Exchange, and (ii) take all other actions necessary or
advisable to consummate the transaction contemplated herein.  Royale and Parent
shall keep the Holders updated with respect to the solicitation results as
requested from time to time by Holders.  Notwithstanding anything contained
herein to the contrary, Royale and Parent shall not be required to deliver or
continue solicitation of Holders with respect to the Exchange if this Agreement
is terminated prior to Closing.
Section 6.04 Approval of the Borrowers.  The Holders will use reasonable best
efforts to obtain and deliver to Royale and Parent the following consents and
assurances from each of the respective Borrowers (collectively, the “Borrower
Consent and Assurance”) prior to Closing:
(a) Each Borrower shall consent to the execution, delivery and performance by
each Holder of this Agreement, the sale, assignment and exchange of the Note
Indebtedness as evidenced by the Notes and the other Credit Documents and the
consummation of the other transactions contemplated by this Agreement, and each
Borrower shall assure Royale, Parent and the Holders that such action (i) will
not violate any Applicable Law as to such Borrower, or any order or decree of
any court or governmental instrumentality applicable to such Borrower or any of
its property; (ii) does not constitute an “Event of Default” under the Credit
Documents, the Matrix Senior Indebtedness, or any other document or instrument
evidencing Indebtedness obligations of the Borrowers; and (iii) will not
conflict with or result in the breach or termination of, constitute a default
under, cause the attachment of any Lien under, or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Borrower is a party or by which any of its property is
bound.
(b) Each Borrower shall acknowledge and agree that, upon and after giving effect
to the Closing, all of the Note Indebtedness held by each Holder, including the
all obligations under the Notes and the other Credit Documents, shall thereby be
automatically and irrevocably transferred and held by Parent, provided that,
after giving effect to the Closing, each Holder shall be in receipt of all of
shares of Series B Preferred Stock comprising the Exchange Consideration to
which such Holder shall be entitled under this Agreement.
(c) Borrower has taken all action required (if any) under its Governing
Documents to provide the foregoing consent and assurance.
39

--------------------------------------------------------------------------------

Section 6.05 Certain Pre-Merger Actions of Royale Parties.
(a) Parent and Royale.  Royale will take all action necessary to cause Parent,
Royale and each of their Subsidiaries to perform its obligations under this
Agreement and to consummate the Exchange on the terms and conditions set forth
in this Agreement. Until the Closing, Parent will not carry on any business or
conduct any operations other than the execution of this Agreement, the Merger
Agreement and the performance of its obligations reasonably related to such
agreements.
(b) Royale Energy Direct Working Interest Subsidiary.  Prior to the Merger,
Royale will cause certain assets and liabilities related to the ownership of
direct working interests in oil and gas properties which are held for the
benefit of third parties to be transferred to a separate, wholly owned
subsidiary of Royale for the benefit of the third party working interest
holders.
Section 6.06 Notice of Certain Events.
(a) From the date hereof until the Closing, Royale shall promptly notify the
Holders  in writing of:
(i)
any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Royale Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by any
of the Royale Parties hereunder not being true and correct, or (C) has resulted
in, or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 8.01 or 8.03 to be satisfied;

(ii)
any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(iii)
any notice or other communication from any Governmental Authority in connection
with the transactions contemplated by this Agreement; and

(iv)
any Actions commenced or, to the Knowledge of any of the Royale Parties, is
threatened against, relating to or involving or otherwise affecting any of the
Royale Parties that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 5.13 or that relates to the
consummation of the transactions contemplated by this Agreement.

(b) The receipt of information by any Party pursuant to this Section 6.06 shall
not operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by any other Party in this Agreement  and shall not be
deemed to amend or supplement the Disclosure Schedules.
Section 6.07 Public Announcements.  In connection with the execution and
delivery of this Agreement, Royale and Matrix shall issue a joint press release
mutually agreed to by Matrix
40

--------------------------------------------------------------------------------

(on behalf of itself and certain Matrix LPs) and Royale.  Royale, in its
discretion, shall be entitled to convene an investor conference call in
conjunction with the issuance of such press release.  Except for the press
release and such conference call, no party shall issue or cause the publication
of any press release or other public announcement (to the extent not previously
issued or made in accordance with this Agreement) with respect to this
Agreement, the Mergers, the Ancillary Documents, the Exchanges, or the other
transactions contemplated hereby without the prior written consent of the other
parties (which consent shall not be unreasonably withheld or delayed), except as
may be required by Law, including applicable SEC requirements, applicable
fiduciary duties or by any applicable listing agreement with a mutually agreed
national securities exchange (in which case such party shall not issue or cause
the publication of such press release or other public statement without prior
consultation with the other party).
Section 6.08 Governmental Approvals and Consents.
(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions  required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the Ancillary Documents. Each party shall cooperate fully
with the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.
(b) Royale shall use reasonable best efforts to give all notices to, and obtain
all consents from, all third parties that are described in Section 5.03 of the
Disclosure Schedules.
(c) Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:
(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any Ancillary Document;
(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Ancillary Document; and
(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.
(d) Notwithstanding the foregoing, nothing in this Section 6.08 shall require,
or be construed to require, Royale or any of its Affiliates to agree to (i)
sell, hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Royale or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such
41

--------------------------------------------------------------------------------

assets, businesses or interests which, in any case, could reasonably be expected
to result in a Royale Material Adverse Effect, or which would materially and
adversely impact the economic or business benefits to Parent, Royale or their
respective stockholders or partners, of the transactions contemplated by this
Agreement; or (iii) any material modification or waiver of the terms and
conditions of this Agreement.
Section 6.09 Closing Conditions.  From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VIII hereof.
Section 6.10 Subsequent Filings.  Until the earlier of the Closing Date or the
termination of this Agreement, Royale will timely file with the SEC each form,
report and document required to be filed by Royale under the Exchange Act.  As
of their respective dates, none of such reports shall contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The audited
consolidated financial statements and unaudited interim financial statements of
Royale included in such reports shall be prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
(except as may be indicated in the notes thereto) and shall present fairly, in
all material respects, the financial position of Royale and its consolidated
Subsidiaries as at the dates thereof and the results of their operations and
changes in financial position for the periods then ended.
Section 6.11 Stockholder Litigation.  Royale shall promptly advise Holders
orally and in writing of any shareholder litigation commenced against Royale
and/or its directors relating to this Agreement, the Royale Merger, the Matrix
Merger and/or the transactions contemplated by this Agreement or the Ancillary
Documents and shall keep the Holders fully informed regarding any such
shareholder litigation.
Section 6.12 Listing on National Securities Exchange.  Royale and the Parent
shall each use its reasonable best efforts to have the Parent Common Stock to be
issued upon consummation of the Mergers and the Other Exchanges, as well as the
Parent Common Stock issuable upon conversion of the Series B Preferred Stock
issued to the Holders in connection with the Exchange, to be listed for trading
on a national securities exchange upon effectiveness of the Royale Merger, or
approved for listing upon notice of issuance of such Parent Common Stock.
Section 6.13 Further Assurances.  Each party shall, at any time and from time to
time after the date hereof, upon reasonable request by another party and without
further consideration, execute and deliver such instruments or other documents
and take such further action as may be reasonably required in order to perfect
any other undertaking made by the party hereunder, or to vest, perfect or
confirm of record or otherwise, the equity interests assigned in connection with
the Exchange.
42

--------------------------------------------------------------------------------

Section 6.14 Certain Tax Matters.
(a) Parent, Royale and the Holder shall each use their reasonable best efforts
to cause the Mergers and Exchanges (“Contributions”) to qualify as a
tax-deferred capital contribution within the meaning of Section 351 of the IRC,
and before or after the Closing, none of Parent, Royale or the Holders shall
knowingly take any action, cause any action to be taken, fail to take any action
or cause any action to fail to be taken which action or failure to act could
cause the Contributions to fail to qualify under Section 351 of the IRC.
(b) Parent, Royale and the Holders shall comply with the record keeping and
information reporting requirements set forth in U.S. Treasury Regulation Section
1.351-3.
(c) Royale shall use its reasonable best efforts to obtain the Tax opinions set
forth in Section 8.02(f).
(d) Officers of Royale shall execute and deliver, respectively, to Strasburger &
Price, LLP, Tax counsel for Royale, and Porter Hedges LLP, Tax counsel for
Matrix, certificates substantially in the form agreed to by the parties and such
law firms at such time or times as may reasonably be requested by such law
firms, including (i) prior to the time the Registration Statement is declared
effective by the SEC, (ii) prior to the Matrix Merger Effective Time and the
Royale Merger Effective Time, and (iii) prior to Closing (if not Closing does
not occur substantially concurrently with such merger effective times), in
connection with such Tax counsel’s respective delivery of opinions pursuant to
Section 8.02(f).  Each of Royale and Parent shall use its reasonable best
efforts not to take or cause to be taken any action that would cause to be
untrue (or fail to take or cause not to be taken any action which would cause to
be untrue) any of the certifications and representations included in the
certificates described in this Section 5.18.
(e) For federal income tax purposes, Parent and Royale shall treat:
(i) the Matrix Stockholders as the owners of the Matrix Common Stock surrendered
by them in the Matrix Merger through the close of the day on which the Matrix
Merger Effective Time occurs;
(ii) the Royale Stockholders as the owners of the Royale Shares surrendered by
them in the Royale Merger through the close of the day on which the Royale
Merger Effective Time occurs;
(iii) the Matrix LP Holders as the owners of their respective limited
partnership interests in the Matrix LPs surrendered by them in the LP Exchanges
through the close of the Closing Date for the applicable LP Exchange Agreement;
(iv) the Matrix Operator Holders as the owners of the shares of capital stock of
Matrix Operator surrendered by them in the Matrix Operator Stock Exchange
through the close of the Closing Date for the Matrix Operator Stock Exchange
Agreement;
43

--------------------------------------------------------------------------------

(v) each Matrix LP as terminating pursuant to Section 708 of the IRC as of the
close of the Closing Date for the applicable LP Exchange Agreement, and
(vi) the Matrix Operator as an S corporation through the close of the Closing
Date for the Matrix Operator Stock Exchange Agreement (on which date its taxable
year shall end ), and as a C corporation eligible to join in filing a
consolidated federal income tax return with Parent commencing at the beginning
of the day following such Closing Date.
Section 6.15 Matrix Senior Indebtedness.  Parent, Royale and the Holders shall
use reasonable best efforts to obtain the consent of the agent and lenders under
Matrix’s Term Loan Agreement, dated effective June 15, 2016 (the “Matrix Senior
Indebtedness”), among Matrix, Matrix Operator and the Matrix LPs, as borrowers
party thereto, the administrative agent party thereto, and the lenders from time
to time party thereto, and any other consent under any related loan and security
documents, and to the transactions contemplated by this Agreement, and to cause
Parent to assume all of the obligations of Matrix, Matrix Operator and the
Matrix LPs under the Matrix Senior Indebtedness and any related loan and
security documents; provided, however, that if the Matrix Senior Indebtedness
shall be refinanced under the terms of any form of new senior Indebtedness, then
such new senior Indebtedness shall be on terms and conditions reasonably
acceptable to Royale, Matrix, Matrix Operator and the Matrix LPs.
Section 6.16 Consents to Matrix Merger and Other Exchanges.  Each of the Holders
hereby consents to the Matrix Merger and the Other Exchanges, as well as each
sale, assignment and transfer of the Other Exchange Interests pursuant to the
Other Exchanges, and consents and agrees that the Parent, as transferee of all
of the Matrix LP Interests, shall, upon consummation of such respective
assignments, be admitted as a substituted limited partner to each of the Matrix
LPs, and that each Matrix LP shall continue in full force and effect following
such Other Exchange in accordance with terms of its Partnership Charter
Documents, with Parent as substituted limited partner and Matrix continuing as
general partner of such Matrix LP.
Section 6.17 Holder Indebtedness and Receivables.  On or prior to the Closing,
the Holders shall cause to be paid in full in cash all accounts payable, notes
payable and advances payable by any Holder to any Borrower, and the Borrowers
shall pay in full in cash all accounts payable, notes payable and advanced
payable by any Borrower to any Holder, except for the Notes and the Note
Indebtedness exchanged by the Holders pursuant to the terms of this Agreement


ARTICLE VII
Reserved


44

--------------------------------------------------------------------------------

ARTICLE VIII
Conditions to Closing
Section 8.01 Conditions to Obligations of All Parties.
The obligations of all Parties to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:
(a) This Agreement and the Exchange and shall have been duly adopted and
approved by each of the Holders and the Other Exchanges shall have been duly
adopted and approved by the Other Exchange Approvals.
(b) This Agreement, the Royale Merger, the Matrix Merger and the issuance of
Parent Common Stock pursuant to (i) the Royale merger, (ii) the Matrix Merger,
(iii) the LP Exchange Agreements, and (iv) the Matrix Operator Stock Exchange
Agreement, shall have been duly adopted and approved by the Requisite Royale
Vote and the Requisite Matrix Vote in accordance with the CCC and the DGCL, as
applicable.
(c) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
(d) the Registration Statement shall be declared effective under the Securities
Act, and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the SEC and no proceeding for that purpose
shall have been initiated by the SEC and not concluded or withdrawn;
(e) the issuance of the shares of Parent Common Stock to be issued as the
Capital Stock Consideration in connection with the Mergers and the Exchanges,
and the shares of Parent Common Stock issuable on conversion of the Series B
Preferred Stock to be issued in connection with the Debt Exchange Consideration,
shall have been appropriately registered under the Securities Act and
registered, qualified or qualified for exemption under applicable state
securities Laws;
(f) the Holders shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.01 in form
and substance reasonably satisfactory to Royale and the Holders, and no such
consent, authorization, order and approval shall have been revoked.
(g) Royale shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 5.03, in each
case, in form and substance reasonably satisfactory to Royale and the Holders,
and no such consent, authorization, order and approval shall have been revoked.
(h) All conditions to the Mergers have been satisfied or waived by the parties
thereto.
45

--------------------------------------------------------------------------------

Section 8.02 Conditions to Obligations of Royale and Parent. The obligations of
Royale and Parent to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or Royale’s waiver, at or prior to the
Closing, of each of the following conditions:
(a) Other than the representations and warranties of the Holders contained in
Section 4.01(a), Section 4.02 and Section 4.03, the representations and
warranties of the Holders contained in this Agreement and those of each Holder
in its respective Letter of Transmittal and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects or in all
material respects on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of the Holders contained in
contained in Section 4.01(a), Section 4.02 and Section 4.03, shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects).
(b) The Holders shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement prior
to or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, the Holders shall have
performed such agreements, covenants and conditions, as so qualified.
(c) No Action shall have been commenced against any of the Royale Parties, the
Holders or Matrix, which would prevent the Closing. No injunction or restraining
order shall have been issued by any Governmental Authority, and be in effect,
which restrains or prohibits any transaction contemplated hereby.
(d) All approvals, consents and waivers that are listed on Section 4.01 of the
Holders Disclosure Schedules shall have been received, and executed counterparts
thereof shall have been delivered to Royale at or prior to the Closing.
(e) The Royale Board shall have received an opinion from Northland Capital
Markets to the effect that, as of the date of this Agreement and based upon and
subject to the qualifications and assumptions set forth therein, the terms of
the Merger are fair, from a financial point of view, to Royale and its
shareholders, and such opinion shall not have been rescinded or revoked.
(f) Royale shall have received the opinion of Strasburger & Price, LLP, counsel
to Royale, in form and substance reasonably satisfactory to Royale, on the date
on which the Registration Statement is filed and on the Closing Date, in each
case dated as of such respective date, rendered on the basis of facts,
representations and assumptions set forth in such opinion and the certificates
obtained from officers of Matrix, Royale and Parent, all of which are consistent
with the state of facts existing as of the date on which the Registration
Statement is filed and the Royale Merger Effective Time, as applicable, to the
effect that the Royale Merger will qualify for
46

--------------------------------------------------------------------------------

nonrecognition of gain or loss under  Section 351 of the IRC.  In rendering the
opinion described in this Section 8.02(f), Strasburger & Price, LLP shall have
received and may rely upon the certificates and representations referred to
in Section 6.14.
(g) The Holders shall have delivered each of the closing deliverables set forth
in Section 8.04(a).
(h) The lenders and the administrative agent who are party to the Matrix Senior
Indebtedness and any related loan and security documents shall have consented to
assumption of the Matrix Senior Indebtedness and any related loan and security
documents by the Parent or the Matrix Senior Indebtedness and any related loan
shall have been refinanced or paid off in accordance with Section 6.15.
(i) Holders of no more than 5.0% of the outstanding shares of Matrix Common
Stock as of immediately prior to the Matrix Merger Effective Time, in the
aggregate, shall have exercised, or remain entitled to exercise, statutory
appraisal rights pursuant to Section 1301 of the CCC with respect to such shares
of Matrix Common Stock.
Section 8.03 Conditions to Obligations of Holders.  The obligations of the
Holders to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Holders’ waiver, at or prior to the Closing,
of each of the following conditions:
(a) Other than the representations and warranties of the Royale Parties
contained in Section 5.01, Section 5.02(b), Section 5.03, Section 5.04, Section
5.05, Section 5.18, Section 5.21 and Section 5.22, the representations and
warranties of the Royale Parties contained in this Agreement, the Ancillary
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, as so qualified)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of the Royale Parties contained in Section 5.01, Section 5.02(b), Section 5.03,
Section 5.04, Section 5.05, Section 5.18, Section 5.21 and Section 5.22 shall be
true and correct in all respects on and as of the date hereof and on and as of
the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, the accuracy of which shall be determined as of that specified
date in all respects).
(b) The Royale Parties shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Ancillary Documents to be performed or complied with
by them prior to or on the Closing Date; provided, that, with respect to
agreements, covenants and conditions that are qualified by materiality, the
Royale Parties shall have performed such agreements, covenants and conditions,
as so qualified, in all respects.
47

--------------------------------------------------------------------------------

(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
(d) All approvals, consents and waivers that are listed on Section 5.03 of the
Royale Disclosure Schedules shall have been received, and executed counterparts
thereof shall have been delivered to Matrix at or prior to the Closing.
(e) From the date of this Agreement, there shall not have occurred any Royale
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Royale Material Adverse Effect.
(f) Matrix shall have received the opinion of Porter Hedges LLP, counsel to
Matrix, in form and substance reasonably satisfactory to Matrix, on the date on
which the Registration Statement is filed and on the Closing Date, in each case
dated as of such respective date, rendered on the basis of facts,
representations and assumptions set forth in such opinion and the certificates
obtained from officers of Matrix, Royale and Parent, all of which are consistent
with the state of facts existing as of the date on which the Registration
Statement is filed and the Matrix Merger Effective Time, as applicable, to the
effect that (i) the Matrix Merger and the Exchanges will qualify for
nonrecognition of gain or loss under Section 351 of the IRC.  In rendering the
opinion described in this Section 8.03(f), Porter Hedges LLP shall have received
and may rely upon the certificates and representations referred to in Section
6.14.
(g) Royale shall have delivered each of the closing deliverables set forth in
Section 8.04(b).
(h) Royale shall have an aggregate cash balance in excess of 65% of its deferred
drilling obligation immediately prior to the Closing Date.
(i) The lenders and the administrative agent who are party to the Matrix Senior
Indebtedness and any related loan and security documents shall have consented to
assumption of the Matrix Senior Indebtedness and any related loan and security
documents by the Parent or the Matrix Senior Indebtedness and any related loan
shall have been paid off in accordance with Section 6.15.
(j) No later than the earlier of (i) the time of the Royale Stockholders
Meeting, (ii) the time of the next annual meeting of stockholders of Royale, or
(iii) August 2, 2017, a majority of the then-current stockholders of Royale
shall have approved the conversion of $1,580,000 aggregate principal amount of
the convertible notes of Royale issued on August 2, 2016 (the “Royale
Convertible Notes”), representing all of the aggregate principal amount of such
Royale Convertible Notes, into Royale Common Stock or Parent Common Stock, as
applicable, pursuant to the terms and conditions of the Royale Convertible
Notes.
(k) Holders of no more than 5.0% of the outstanding shares of Royale Common
Stock as of immediately prior to the Royale Merger Effective Time, in the
aggregate, shall have exercised, or remain entitled to exercise, statutory
appraisal rights pursuant to Section 1301 of
48

--------------------------------------------------------------------------------

the CCC with respect to shares of Royale Common Stock in connection with the
Royale Merger or any of the Exchanges.
Section 8.04 Closing Deliverables.
(a) At or prior to the Escrow Closing, the Holders shall deliver or cause the
Holder representative to deliver, to Royale, or if otherwise provided below, to
the Escrow Agent, the following, as provided below:
(i) Each Holder shall have executed and delivered to the Escrow Agent the Escrow
Agreement, this Agreement, a properly executed and completed Letter of
Transmittal with respect thereto, in the form attached to Exhibit C (“Letter of
Transmittal”) which shall be delivered to the Escrow Agent together with all of
such Holder’s outstanding the Notes; provided, however, if one or more Notes
held by any registered holder of the Notes has been lost, stolen or destroyed,
such holder may deliver a Lost Note Affidavit and Indemnity Agreement in form
and substance satisfactory to the Borrowers and Royale in substitution for such
lost, stolen or destroyed Notes;
(ii) Each Holder that is a corporation or limited liability company shall
provide a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the corporation or limited liability company certifying the names
and signatures of the officers authorized to sign this Agreement and the other
documents to be delivered hereunder, and each Holder that is a partnership shall
provide a certificate of its general partner, or if the general partner is a
corporation or limited liability company, a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of the corporation or limited
liability company that is such general partner certifying the names and
signatures of the officers of the officers authorized to sign this Agreement on
behalf of such general partner and the other documents to be delivered
hereunder;
(iii) a good standing certificate (or its equivalent) from the secretary of
state or similar Governmental Authority of the jurisdiction under the Laws in
which any Holder that is a business entity is  organized;
(iv) the Section 351 Plan; and
(v) such other documents or instruments as Royale reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
(b) At the Closing, Royale shall deliver to the Holder Representative on behalf
of the Holders (or such other Person as may be specified herein) the following:
(i) instructions to Parent’s transfer agent to issue and deliver the Exchange
Consideration to each of the Holders as provided in this Agreement, in each case
registered in the name of the Persons specified in the respective Letters of
Transmittal;
49

--------------------------------------------------------------------------------

(ii) instructions to Royale’s transfer agent to issue and deliver the
consideration to be delivered in connection with the Mergers and the Other
Exchanges pursuant to the Requisite Approvals to such Persons entitled to
receive such consideration in accordance with such Requisite Approvals;
(iii) evidence that the Matrix Senior Indebtedness shall have been assumed by
Parent or paid off as of the Closing Date in accordance with Section 6.14;
(iv) a certificate, dated the Closing Date and signed by a duly authorized
officer of each Royale Party, that each of the conditions set forth in Section
8.03(a) and Section 8.03(b) have been satisfied;
(v) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Royale Parties certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of the
Royale Parties authorizing the execution, delivery and performance of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby;
(vi) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Royale Parties certifying the names and signatures of the
officers of the Royale Parties authorized to sign this Agreement, the Ancillary
Documents and the other documents to be delivered hereunder and thereunder;
(vii) evidence of the establishment of a new Subsidiary and the transfer of all
of the assets related to the DWI Business of Royale (including assets held in
trust for its investors);
(viii) the Section 351 Plan;
(ix) employment agreements executed by Parent and each of Jonathan Gregory,
Donald Hosmer, Stephen Hosmer, Johnny Jordan, Joe Paquette and Jay Sheevel, all
in a form reasonably acceptable to Royale and Matrix;
(x) certificates or other evidence reasonably satisfactory to the Holders
confirming that none of the Royale Stockholders owning more than 5% of the
number of shares of Royale Common Stock outstanding immediately before the
Royale Merger is a “foreign person” within the meaning of Treasury Regulation §
1445-2(b); and
(xi) such other documents or instruments as the Holders reasonably requests and
are reasonably necessary to consummate the transactions contemplated by this
Agreement.
(c) At the Closing, provided that (i) the conditions of this ARTICLE VIII have
been fulfilled to the reasonable satisfaction of each Party entitled to
satisfaction thereof, and(ii) each of the deliveries required by Section 8.04(a)
and Section 8.04(b) have been made in accordance with requirements thereof,
Royale and the Partnership shall provide joint written instructions to
50

--------------------------------------------------------------------------------

the Escrow Agent to release and deliver to Royale or its designee all of the
Letters of Transmittal and Notes held in escrow by Escrow Agent pursuant to the
Escrow Agreement.
ARTICLE IX
Termination
Section 9.01 Termination.
This Agreement may be terminated at any time prior to the Closing:
(a) by the mutual written consent of the Holders and Royale;
(b) by Royale by written notice to the Holders if:
(i) no Royale Party is then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Holders pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VIII and such breach, inaccuracy or failure has not been
cured by the Holders within 30 days of the Holders’ receipt of written notice of
such breach from Royale; or
(ii) any of the conditions set forth in Section 8.01 or Section 8.02 shall not
have been fulfilled by March 31, 2017  (the “Outside Date”), or if it becomes
impossible or extremely unlikely for any such conditions to be fulfilled by the
Outside Date, unless such failure shall be due to the failure of the Royale
Parties to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing;
(c) by the Holders by written notice to Royale if:
(i) the Holders are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by any Royale Party
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in ARTICLE VIII and such breach, inaccuracy or failure has
not been cured by such Royale Party within 30 days of Royale’s receipt of
written notice of such breach from the Holders; or
(ii) any of the conditions set forth in Section 8.01 or Section 8.03 shall not
have been fulfilled by the Outside Date, or if it becomes impossible or
extremely unlikely for any such conditions to be fulfilled by the Outside Date,
unless such failure shall be due to the failure of the Holders to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing; or
(d) by either Royale or the Holders if:
51

--------------------------------------------------------------------------------

(i) the Merger has not been consummated on or before the Outside Date; provided,
that the right to terminate this agreement pursuant to this subsection shall not
be available to any party whose breach of any representation, warranty, covenant
or agreement set forth in this Agreement has been the cause of, or resulted in,
the failure of the Closing to be consummated on or before the Outside Date.
(ii) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited or any
Governmental Authority shall have issued a Governmental Order restraining or
enjoining the transactions contemplated by this Agreement, and such Governmental
Order shall have become final and non-appealable;
(iii) this Agreement has been submitted to the stockholders of Royale for
adoption at a duly convened Royale Stockholders Meeting and the Requisite Royale
Vote shall not have been obtained at such meeting (including any adjournment or
postponement thereof); or
(iv) this Agreement has been submitted to the Holders and the Holders’ Consent
shall not have been obtained.
Section 9.02 Effect of Termination.  In the event of the termination of this
Agreement in accordance with this ARTICLE IX, written notice thereof shall be
given to the other party or parties, specifying the provision hereof pursuant to
which such termination is made, and there shall be no liability or further
obligation under this Agreement on the part of the Royale Parties or the
Holders, or their respective officers or directors, and all obligations under
this Agreement shall forthwith become void and there shall be no liability on
the part of any party hereto, except:
(a) Royale and the Holders shall comply with, and shall cause their respective
Representatives to comply with, all of their respective obligations with respect
to confidential information set forth in the intent dated July 20, 2016, between
Royale and Matrix (the “Letter of Intent”), which obligations shall survive the
termination of this Agreement in accordance with the terms set forth therein;
(b) as set forth in this ARTICLE IX, and ARTICLE X hereof; and
(c) that nothing herein shall relieve any party hereto from liability for fraud,
or for any willful breach of any provision hereof.
ARTICLE X
Miscellaneous
Section 10.01 Expenses.  Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
52

--------------------------------------------------------------------------------

Section 10.02 Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):


If to the Holders:
c/o  Matrix Oil Management Corporation
 
104 W. Anapamu Street, Suite C
 
Santa Barbara, CA 93101
 
E-mail: jjordan@matrixoil.com
 
Attention: Johnny Jordan, Executive Vice President
   
with a copy to:
Porter Hedges LLP
 
1000 Main Street, 36th Floor
 
Houston, Texas 77002
 
E-mail: edelpozo@porterhedges.com
 
Attention: Ephraim del Pozo
   
If to Royale or Merger Sub:
Royale Energy, Inc.
 
1870 Cordell Court, Suite 210
 
El Cajon, California 92020
 
Email: Jonathan@royl.com
 
Attention:  Jonathan Gregory, Chief Executive Officer
   
with a copy to:
Strasburger & Price, LLP
 
720 Brazos Street, Suite 700
 
Austin, Texas 78701
 
Email:  lee.polson@strasburger.com
 
Attention:  Lee Polson



Section 10.03 Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
53

--------------------------------------------------------------------------------

Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
Section 10.04 Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 10.05 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
Section 10.06 Entire Agreement.  This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.
Section 10.07 Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.
Section 10.08 Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by Royale,
Parent, and the Holders at any time prior to the Matrix Merger Effective Time
and the Royale Merger Effective Time; provided, however, that after each of the
Requisite Matrix Vote and the Requisite Royale Vote is obtained, there shall be
no amendment or waiver that, pursuant to applicable Law, requires further
approval of the Stockholders, without the receipt of such further approvals. Any
failure of any Royale Party, on the one hand, or Holders, on the other hand, to
comply with any obligation, covenant, agreement or condition herein may be
waived by Holders (with respect to any failure by any Royale Party) or by the
Royale Parties (with respect to any failure by the Holders), respectively, only
by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.
54

--------------------------------------------------------------------------------

Section 10.09 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE CITY OF SAN
DIEGO AND COUNTY OF SAN DIEGO, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).
Section 10.10 Specific Performance.  The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
Section 10.11 Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.


[SIGNATURE PAGE FOLLOWS]




55

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement and Plan of Exchange has been duly executed
and delivered effective as of the date first hereinabove written.
PARENT:


Royale Energy Holdings, Inc.






By_____________________
Name:
Title:




ROYALE:


Royale Energy, Inc.






By__________________________________
Name:
Title:




56

--------------------------------------------------------------------------------



HOLDERS:


 

__________________________________
Name: Johnny Jordan, Individually







__________________________________
Name: Jeffrey R. Kerns, Individually





__________________________________
Name: Nelda Mae Swift






Jordan Enterprises Limited Partnership


By: Walou Corp., its general partner


By:_________________________________ 
Name:_______________________________
Title:________________________________ 




PEM Resources Limited Partnership


By: PEM Management Corporation, its general partner


By:__________________________________ 
Name:________________________________
Title:_________________________________



Meeteetse Limited Partnership


By: Hot Springs Ranch Corp., its general partner


By:__________________________________ 
Name:________________________________ 
Title:_________________________________


57

--------------------------------------------------------------------------------



SIRC Properties LLC


By:__________________________________ 
Name:________________________________ 
Title:_________________________________



Groves Investments Profit Sharing Plan


By:__________________________________
Name:________________________________
Title:_________________________________




JRS Energy Investments, LLC


By:__________________________________ 
Name:________________________________
Title:_________________________________ 




Oakview Investments LP


By: OVE Inc., its general partner


By:__________________________________ 
Name:________________________________ 
Title:_________________________________ 








58

--------------------------------------------------------------------------------

Exhibit A




EXCHANGE CONSIDERATION






[Exchange Consideration: Number of shares of Parent Series B Preferred Stock =
Amount of outstanding Note Indebtedness together with all accrued interest /
$10] [To be completed when Agreement executed]


59

--------------------------------------------------------------------------------

Exhibit B


ESCROW AGREEMENT


[To be prepared when Agreement is executed.]




60

--------------------------------------------------------------------------------

Exhibit C


LETTER OF TRANSMITTAL


[To be prepared when Agreement is executed.]


61

--------------------------------------------------------------------------------





Exhibit D


SECTION 351 PLAN OF MERGER AND EXCHANGE


(See attached.)
62